EXHIBIT 10.1

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

dated as of February 18, 2003

 

among

 

MAPICS, INC.,

as Borrower

 

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

 

KEY CORPORATE CAPITAL INC.

as Documentation Agent,

 

 

FIFTH THIRD BANK,

as Syndication Agent

 

 

and

 

 

SUNTRUST BANK

as Administrative Agent

 

 

 

=============================================================================

 

 

SUNTRUST CAPITAL MARKETS, INC.,

as Lead Arranger and Book Manager

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

    

Page

--------------------------------------------------------------------------------

ARTICLE I     DEFINITIONS; CONSTRUCTION

  

1

Section 1.1. Definitions

  

1

Section 1.2. Classifications of Loans and Borrowings

  

26

Section 1.3. Accounting Terms and Determination

  

26

Section 1.4. Terms Generally

  

26

ARTICLE II     AMOUNT AND TERMS OF THE COMMITMENTS

  

27

Section 2.1. General Description of Facilities

  

27

Section 2.2. Revolving Loans

  

27

Section 2.3. Procedure for Revolving Borrowings

  

27

Section 2.4. Swingline Commitment

  

28

Section 2.5. Procedure for Swingline Loans

  

28

Section 2.6. Term A Loan Commitments

  

29

Section 2.7. Funding of Borrowings

  

30

Section 2.8. Interest Elections

  

30

Section 2.9. Optional Reduction and Termination of Commitments

  

31

Section 2.10. Repayment of Loans

  

32

Section 2.11. Evidence of Indebtedness

  

32

Section 2.12. Optional Prepayments

  

33

Section 2.13. Mandatory Prepayments

  

34

Section 2.14. Interest on Loans

  

35

Section 2.15. Fees

  

36

Section 2.16. Computation of Interest and Fees

  

37

Section 2.17. Inability to Determine Interest Rates

  

37

Section 2.18. Illegality

  

37

Section 2.19. Increased Costs

  

38

Section 2.20. Funding Indemnity

  

39

Section 2.21. Taxes

  

39

Section 2.22. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

  

41

Section 2.23. Letters of Credit

  

42

ARTICLE III    CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

  

47

Section 3.1. Conditions To Effectiveness

  

47

Section 3.2. Each Credit Event

  

50

Section 3.3. Delivery of Documents

  

51

ARTICLE IV    REPRESENTATIONS AND WARRANTIES

  

51

Section 4.1. Existence; Power

  

51

Section 4.2. Organizational Power; Authorization

  

51

Section 4.3. Governmental Approvals; No Conflicts

  

51

Section 4.4. Financial Statements

  

52

Section 4.5. Litigation and Environmental Matters

  

53

Section 4.6. Compliance with Laws and Agreements

  

53

Section 4.7. Investment Company Act, Etc.

  

53

Section 4.8. Taxes

  

53

 



--------------------------------------------------------------------------------

Section 4.9. Margin Regulations

  

53

Section 4.10. ERISA

  

54

Section 4.11. Ownership of Property

  

54

Section 4.12. Disclosure

  

54

Section 4.13. Labor Relations

  

55

Section 4.14. Subsidiaries

  

55

Section 4.15. Insolvency

  

55

Section 4.16. Representations and Warranties Relating to Accounts

  

55

Section 4.17. Acquisition Agreement

  

56

ARTICLE V    AFFIRMATIVE COVENANTS

  

56

Section 5.1. Financial Statements and Other Information

  

56

Section 5.2. Notices of Material Events

  

58

Section 5.3. Existence; Conduct of Business

  

58

Section 5.4. Compliance with Laws, Etc.

  

58

Section 5.5. Payment of Obligations

  

59

Section 5.6. Books and Records

  

59

Section 5.7. Visitation, Inspection, Etc.

  

59

Section 5.8. Maintenance of Properties; Insurance

  

59

Section 5.9. Use of Proceeds and Letters of Credit

  

60

Section 5.10. Interest Rate Protection

  

60

Section 5.11. Cash Management

  

60

Section 5.12. Additional Subsidiaries.

  

61

Section 5.13. Additional Real Estate, Leased Locations

  

62

ARTICLE VI    FINANCIAL COVENANTS

  

65

Section 6.1. Leverage Ratio

  

65

Section 6.2. Fixed Charge Coverage Ratio

  

65

Section 6.3. Minimum Excess Availability

  

65

Section 6.4. Minimum Cash Balance

  

65

Section 6.5. Minimum Consolidated Adjusted EBITDA

  

65

ARTICLE VII    NEGATIVE COVENANTS

  

65

Section 7.1. Indebtedness and Preferred Equity.

  

65

Section 7.2. Negative Pledge

  

67

Section 7.3. Fundamental Changes

  

68

Section 7.4. Investments, Loans, Etc.

  

68

Section 7.5. Restricted Payments

  

69

Section 7.6. Sale of Assets

  

70

Section 7.7. Transactions with Affiliates

  

70

Section 7.8. Restrictive Agreements

  

71

Section 7.9. Sale and Leaseback Transactions

  

71

Section 7.10. Hedging Transactions

  

71

Section 7.11. Amendment to Material Documents

  

71

Section 7.12. Accounting Changes

  

72

ARTICLE VIII    EVENTS OF DEFAULT

  

72

Section 8.1. Events of Default

  

72

 

ii



--------------------------------------------------------------------------------

ARTICLE IX    THE ADMINISTRATIVE AGENT

  

75

Section 9.1. Appointment of Administrative Agent

  

75

Section 9.2. Nature of Duties of Administrative Agent

  

76

Section 9.3. Lack of Reliance on the Administrative Agent

  

76

Section 9.4. Certain Rights of the Administrative Agent

  

77

Section 9.5. Reliance by Administrative Agent

  

77

Section 9.6. The Administrative Agent in its Individual Capacity

  

77

Section 9.7. Successor Administrative Agent

  

77

ARTICLE X    MISCELLANEOUS

  

78

Section 10.1. Notices

  

78

Section 10.2. Waiver; Amendments

  

80

Section 10.3. Expenses; Indemnification

  

81

Section 10.4. Successors and Assigns

  

82

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process

  

85

Section 10.6. WAIVER OF JURY TRIAL

  

86

Section 10.7. Right of Setoff

  

86

Section 10.8. Counterparts; Integration

  

86

Section 10.9. Survival

  

87

Section 10.10. Severability

  

87

Section 10.11. Confidentiality

  

87

Section 10.12. Interest Rate Limitation

  

88

Section 10.13. Waiver of Effect of Corporate Seal

  

88

 

iii



--------------------------------------------------------------------------------

Schedules

         

Schedule I

  

—  

  

Applicable Margin and Applicable Percentage

Schedule 4.5

  

—  

  

Environmental Matters

Schedule 4.14

  

—  

  

Subsidiaries

Schedule 4.18

  

—  

  

Real Estate Locations

Schedule 7.1

  

—  

  

Outstanding Indebtedness

Schedule 7.2

  

—  

  

Existing Liens

Schedule 7.4

  

—  

  

Existing Investments

Exhibits

         

Exhibit A

  

—  

  

Form of Revolving Credit Note

Exhibit B

  

—  

  

Form of Term A Note

Exhibit C

  

—  

  

Form of Swingline Note

Exhibit D

  

—  

  

Form of Assignment and Acceptance

Exhibit E

  

—  

  

Form of Subsidiary Guarantee Agreement

Exhibit F

  

—  

  

Form of Indemnity, Subrogation and Contribution Agreement

Exhibit G

  

—  

  

Form of Borrowing Base Certificate

Exhibit 2.3

  

—  

  

Form of Notice of Revolving Borrowing

Exhibit 2.5

  

—  

  

Form of Notice of Swingline Borrowing

Exhibit 2.8

  

—  

  

Form of Continuation/Conversion

Exhibit 3.1(b)(viii)

  

—  

  

Form of Secretary’s Certificate

Exhibit 3.1(b)(xi)

  

—  

  

Form of Officer’s Certificate

 

iv



--------------------------------------------------------------------------------

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “Agreement”) is made and
entered into as of February 18, 2003, by and among MAPICS, INC., a Georgia
corporation (the “Borrower”), the several banks and other financial institutions
and lenders from time to time party hereto (the “Lenders”), and SUNTRUST BANK,
in its capacity as administrative agent for the Lenders (the “Administrative
Agent”), as issuing bank (the “Issuing Bank”) and as swingline lender (the
“Swingline Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders (a) establish a $15,000,000
revolving credit facility in favor of the Borrower and (b) make tranche A term
loans in an aggregate principal amount equal to $15,000,000 to the Borrower;

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender (to the extent of their respective
Commitments as defined herein) are willing severally to establish the requested
revolving credit facility in favor of, and severally to make the requested term
loans to, the Borrower.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1.   Definitions.    In addition to the other terms defined herein,
the following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

 

“Account Debtor” shall mean any Person who is obligated under an Account.

 

“Accounts” shall mean, for any Person, all “accounts” (as defined in the UCC),
now or hereafter owned or acquired by such Person or in which such Person now or
hereafter has or acquires any rights and, in any event, shall mean and include,
without limitation, (a) all accounts receivable, contract rights, book debts,
notes, drafts and other obligations or indebtedness owing to such Person arising
from the sale or lease of goods or other property by it or the performance of
services by it (including, without limitation, any such obligation which might
be characterized as an account or general intangible under the Uniform
Commercial Code in effect in any jurisdiction), (b) all of such Person’s rights
in, to and under all purchase and sales orders for goods, services or other
property, and all of such Person’s rights to any goods, services or other
property represented by any of the foregoing (including returned or repossessed
goods and unpaid sellers’ rights of rescission, replevin, reclamation and rights
to stoppage in transit), (c) all monies due to or to become due to such Person
under all contracts for the sale, lease or exchange of goods or other property
or the performance of services by it (whether or not yet

 



--------------------------------------------------------------------------------

earned by performance on the part of such Person), and (d) all collateral
security and guarantees of any kind given to such Person with respect to any of
the foregoing.

 

“Acquisition” shall mean the acquisition by Acquisition Sub of all of the
outstanding Capital Stock of Frontstep pursuant to the Acquisition Agreement.

 

“Acquisition Agreement” shall mean that certain Agreement and Plan of Merger
dated as of November 24, 2002, by and among the Borrower, Acquisition Sub and
Frontstep, as amended on or prior to the date hereof.

 

“Acquisition Documents” shall mean, collectively, the Acquisition Agreement and
all other documents, instruments, agreements, notes, guaranties, opinions and
certificates executed in connection therewith.

 

“Acquisition Sub” shall mean FP Acquisition Sub, Inc., a Georgia corporation.

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

 

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount equals $15,000,000.

 

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

2



--------------------------------------------------------------------------------

 

“Applicable Margin” shall mean, as of any date, with respect to all Loans
outstanding on any date, a percentage per annum determined by reference to the
applicable Leverage Ratio from time to time in effect as set forth on Schedule
I; provided, that a change in the Applicable Margin resulting from a change in
the Leverage Ratio shall be effective on the second Business Day after which the
Borrower delivers the financial statements required by Section 5.1(a) or (b) and
the Compliance Certificate required by Section 5.1(c); provided, further, that
if at any time the Borrower shall have failed to deliver such financial
statements and such Compliance Certificate when so required, the Applicable
Margin shall be at Level III as set forth on Schedule I until such time as such
financial statements and certificate are delivered, at which time the Applicable
Margin shall be determined as provided above. Notwithstanding the foregoing, the
Applicable Margin from the Closing Date until the financial statements and
Compliance Certificate for the Fiscal Quarter ending June 30, 2003 are delivered
(or required to be delivered if no such financial statements and Compliance
Certificate are delivered) shall be at Level II as set forth on Schedule I.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit D attached hereto or any other form approved by the
Administrative Agent.

 

“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.

 

“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) (A) the Federal Funds
Rate, as in effect from time to time, plus (B) one-half of one percent (0.50%).
The Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Blocked Account” shall mean have the meaning given to such term in Section
5.11.

 

“Blocked Account Agreement” shall mean an agreement between the Administrative
Agent and a deposit account bank with respect to a deposit or disbursement bank
account in the name of any Loan Party, whereby, among other things, the deposit
account bank disclaims or subordinates in a manner acceptable to the
Administrative Agent any security interest in the applicable deposit or
disbursement bank account, acknowledges the Lien of the

 

3



--------------------------------------------------------------------------------

Administrative Agent, on behalf of itself and Lenders, on such account, and
agrees to follow the instructions or entitlement orders of the Administrative
Agent without further consent by the affected Loan Party.

 

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

 

“Borrowing Base” shall mean, at any time, (a) 80% of Eligible Accounts, minus
(b) reserves for (i) losses, expenses and liabilities as the Administrative
Agent shall determine are necessary or advisable under the circumstances from
time to time in the exercise of its reasonable credit judgment, upon written
notice thereof to the Borrower and (ii) at any time that an Event of Default has
occurred and is continuing, a reserve for three months rent for the property it
leases in Atlanta, Georgia, unless a landlord waiver has been executed and
delivered to the Administrative Agent by the landlord for such property, all in
form and substance satisfactory to the Administrative Agent.

 

“Borrowing Base Certificate” shall mean a certificate of the chief financial
officer of the Borrower, substantially in the form of Exhibit G, or other form
acceptable to the Administrative Agent.

 

“Borrowing Limit” shall mean, at any time, the lesser of (i) the Aggregate
Revolving Commitment Amount at such time and (ii) the Borrowing Base as reported
in the Borrowing Base Certificate most recently delivered to the Lenders
pursuant to Section 5.1(f).

 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which dealings in Dollars are carried on in the London interbank market.

 

“Capital Expenditures” shall mean for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (ii) Capital Lease Obligations incurred by the Borrower and its
Subsidiaries during such period; provided, that Capital Expenditures shall
exclude that portion of the cost of software development required to be
capitalized pursuant to FASB Statement No. 86 for such period.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

4



--------------------------------------------------------------------------------

 

“Capital Stock” of any Person shall mean any capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of such Person, whether common or preferred.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) of 35% or more of the outstanding
shares of the voting Capital Stock of the Borrower; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the current board of
directors or (ii) appointed by directors so nominated.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.19(b), by such Lender’s or the Issuing Bank’s
holding company, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

 

“Chattel Paper” shall mean any “chattel paper,” including “electronic chattel
paper”, (as such terms are defined in the UCC) now owned or hereafter acquired
by any Loan Party, wherever located.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term A Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
Term A Loan Commitment.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Collateral” shall mean all tangible and intangible property, real and personal,
of any Loan Party that is the subject of a Lien granted pursuant to a Loan
Document to the Administrative Agent for the benefit of the Lenders to secure
the whole or any part of the Obligations or any Guarantee thereof, and shall
include, without limitation, all casualty insurance proceeds and condemnation
awards with respect to any of the foregoing.

 

“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
A Loan Commitment or any combination thereof (as the context shall permit or
require).

 

5



--------------------------------------------------------------------------------

 

“Compliance Certificate” shall mean a certificate from the principal executive
officer and the principal financial officer of the Borrower in the form of the
certificate attached hereto as Exhibit 5.1(c).

 

“Consolidated Adjusted EBITDA” shall mean, with respect to any period, an amount
equal to the sum of (a) Consolidated Net Income of the Borrower and its
Subsidiaries for such fiscal period, plus (b) in each case to the extent
deducted in the calculation of such Consolidated Net Income and without
duplication (i) amortization and depreciation for such period, plus (ii) income
tax expense for such period, plus (iii) Consolidated Interest Expense during
such period, plus (iv) non-cash losses and expenses (or minus non-cash gains) on
any asset sale outside the ordinary course of business for such period, plus (or
minus) (v) the non-cash effect of accounting changes for such period, plus (vi)
non-cash losses and expenses (or minus non-cash gains) arising from any non-cash
one time write-up or write-down in the book value of any assets for such period,
but only to the extent such write-up or write-down would otherwise have been
treated as amortization and/or depreciation of such asset on the profit and loss
statement of the Borrower, all as determined in accordance with GAAP, including,
without limitation, any non-cash write downs or amortization of goodwill
recorded in connection with the final installment on the acquisition of Mapics
University, minus (c) that portion of the cost of software development required
to be capitalized pursuant to FASB Statement No. 86 for such period, plus (d)
non-recurring, non-cash charges and one-time administrative expenses plus (e)
one-time cash charges recorded no later than September 30, 2003 in connection
with the restructuring of Frontstep after the Acquisition, provided that the
aggregate amount of such charge (including such charges incurred in previous
Fiscal Quarters) does not exceed $7,000,000.

 

“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum (without duplication) of (i) Consolidated Interest
Expense for such period (excluding amortized debt issuance costs), (ii)
scheduled principal payments made on Consolidated Total Debt during such period,
and (iii) Restricted Payments paid during such period.

 

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) with respect to Hedging Obligations during such period (whether or
not actually paid or received during such period).

 

“Consolidated Net Funded Debt” shall mean, as of any date, (i) Consolidated
Total Debt, excluding Indebtedness of the types described in clauses (vi) and
(vii) of the definition of Indebtedness, less (ii) all cash and Permitted
Investments of the Borrower and its Subsidiaries as determined in accordance
with GAAP to the extent maintained in domestic accounts with the Administrative
Agent, any Lender or any of their Affiliates over which the Administrative Agent
has a first priority perfected security interest.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets, (iii) any equity interest of the Borrower or any Subsidiary of the
Borrower in the unremitted earnings of any Person that is not a Subsidiary and
(iv) any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
on the date that such Person’s assets are acquired by the Borrower or any
Subsidiary.

 

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
excluding Indebtedness of the type described in subsection (xi) of the
definition thereto, but including, without limitation, all Loans and Letters of
Credit.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Control Agreement” shall mean an agreement between the Administrative Agent and
(i) the issuer of uncertificated securities with respect to uncertificated
securities in the name of any Loan Party, (ii) a securities intermediary with
respect to securities, whether certificated or uncertificated, securities
entitlements and other financial assets held in a securities account in the name
of any Loan Party, or (iii) a futures commission merchant or clearing house, as
applicable, with respect to commodity accounts and commodity contracts held by
any Loan Party, whereby, among other things, the issuer, securities intermediary
or futures commission merchant disclaims any security interest in the applicable
financial assets, acknowledges the Lien of the Administrative Agent, on behalf
of itself and Lenders, on such financial assets, and agrees to follow the
instructions or entitlement orders of the Administrative Agent without further
consent by the affected Loan Party.

 

“Copyright” shall have the meaning assigned to such term in the Security
Agreement.

 

“Copyright Security Agreements” shall mean, collectively, the Copyright Security
Agreements executed by the Loan Parties owning Copyrights or licenses of
Copyrights in favor of the Administrative Agent, on behalf of itself and
Lenders.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.14(c).

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

7



--------------------------------------------------------------------------------

“Domestic Pledge Agreement” shall mean that certain Pledge Agreement, dated as
of the date hereof, executed by the Borrower and each Subsidiary Loan Party that
owns any Capital Stock of a Domestic Subsidiary, in favor of the Administrative
Agent for the benefit of the Lenders, pursuant to which such Loan Parties shall
pledge all of the Capital Stock of the Domestic Subsidiaries.

 

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

 

“Eligible Accounts” shall mean all Accounts of the Loan Parties other than any
Account:

 

(a)  that does not arise from the sale of goods or the performance of services
by the Loan Parties in the ordinary course of its business;

 

(b)  upon which (i) the right to receive payment is not absolute or is
contingent upon the fulfillment of any condition whatsoever, (ii) the Loan
Parties are not able to bring suit or otherwise enforce its remedies against the
Account Debtor through judicial process or (iii) if the Account represents a
progress billing consisting of an invoice for goods sold or used or services
rendered pursuant to a contract under which the Account Debtor’s obligation to
pay that invoice is subject to completion of further performance by the Loan
Parties under such contract or is subject to the equitable lien of a surety bond
issuer;

 

(c)  which is subject to any defense, right of setoff or counterclaim actually
asserted by the Account Debtor, but only to the extent of such indebtedness,
defense, setoff or counterclaim;

 

(d)  (i) that is not a bona fide, valid and enforceable obligation of the
Account Debtor, or (ii) with respect to which, in whole or in part, a check,
promissory note, draft, trade acceptance or other instrument for the payment of
money has been received, presented for payment and returned uncollected for any
reason or (iii) that is subject to any dispute actually asserted by the Account
Debtor;

 

(e)  that arises from a sale to any director, officer, other employee or
Affiliate of any Loan Party, or to any entity that has any common officer or
director with any Loan Party;

 

(f)  that is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any department, agency or
instrumentality thereof unless the Borrower, if necessary or desirable, has
complied with respect to such obligation with the Federal Assignment of Claims
Act of 1940, with respect to such obligation to the satisfaction of the
Administrative Agent;

 

(g)  to the extent Borrower or any Subsidiary thereof is liable for goods sold
or services rendered by the applicable Account Debtor to Borrower or any
Subsidiary thereof but only to the extent of the potential offset;

 

(h)  with respect to which an invoice, reasonably acceptable to the
Administrative Agent, has not been sent to the applicable Account Debtor;

 

8



--------------------------------------------------------------------------------

(i)  that is not owned solely by the Loan Parties or that is subject to any
right, claim, interest or lien of another Person, other than a Lien in favor of
the Administrative Agent;

 

(j)  that arises with respect to goods which are delivered on a cash-on-delivery
basis or placed on consignment, guaranteed sale or other terms by reason of
which the payment by the Account Debtor may be conditional;

 

(k)  that is in default; provided, that, without limiting the generality of the
foregoing, an Account shall be deemed in default upon the occurrence of any of
the following:

 

(i)  the Account is not paid within (x) one hundred and twenty (120) days
following the original invoice date thereof for Accounts other than Extended
Term Accounts and (y) ninety (90) days following the due date thereof for
Extended Term Accounts;

 

(ii)  the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

 

(iii)  a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

 

(l)  that arises from any bill-and-hold arrangement or other arrangement for the
sale of goods which remain in the possession or control of the Borrower or any
of its Subsidiaries;

 

(m)  as to which the Administrative Agent does not have a first-priority
perfected security interest;

 

(n)  that is the obligation of an Account Debtor if fifty percent (50%) or more
of the Dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth in this definition;

 

(o)  to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;

 

(p)  Accounts which, together with the other Accounts of a single Account Debtor
or its Affiliates owed to the Loan Parties, constitute more than 7% of all
otherwise Eligible Accounts (but the portion of the Accounts not in excess of
such percentage may be deemed Eligible Accounts);

 

(q)  to the extent that such Account exceeds any credit limit established by the
Administrative Agent in its reasonable credit judgment;

 

(r)  with respect to which any of the representations, warranties, covenants,
and agreements contained in the Loan Documents are not true and correct;

 

9



--------------------------------------------------------------------------------

(s)  that is the obligation of an Account Debtor located in a foreign country
other than Canada unless payment thereof is assured by a letter of credit
assigned and delivered to the Administrative Agent, satisfactory to the
Administrative Agent as to form, amount and issuer;

 

(t)  that represent renewal maintenance accounts receivable billed in advance of
the renewal date until such renewal date occurs;

 

(u)  that represents interest payments or service charges owing to the Borrower
or any of its Subsidiaries.

 

Notwithstanding anything contained herein to the contrary, the Administrative
Agent shall have the right from time to time to adjust the foregoing eligibility
standards in the exercise of its reasonable credit judgment, upon written notice
thereof to the Borrower.

 

“Eligible Assignee” shall mean (i) a Lender; (ii) an Affiliate of a Lender;
(iii) an Approved Fund; and (iv) any other Person (other than a natural Person)
approved by the Administrative Agent, the Issuing Bank, and unless (x) such
Person is taking delivery of an assignment in connection with physical
settlement of a credit derivatives transaction or (y) an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed).

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for

 

10



--------------------------------------------------------------------------------

which the 30-day notice period is waived); (ii) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (iii) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Event of Default” shall have the meaning provided in Article VIII.

 

“Excess Availability” shall mean, at any time, (a) the Borrowing Base at such
time minus (b) (i) the Revolving Credit Exposure at such time, minus (ii) all
cash and Permitted Investments of the Borrower and its Subsidiaries as
determined in accordance with GAAP in excess of $15,000,000, to the extent such
excess cash and Permitted Investments are maintained in domestic accounts with
the Administrative Agent, any Lender or any of their Affiliates over which the
Administrative Agent has a first priority perfected security interest, minus (c)
the amount by which (i) the aggregate amount of trade payables of Frontstep and
its Subsidiaries that are past due by more than 120 days exceeds (ii)
$6,500,000.

 

“Excess Cash Flow” shall mean, for any Fiscal Year, (A) Consolidated Adjusted
EBITDA minus (B) the sum of (i) Consolidated Interest Expense paid in cash
during such Fiscal Year, (ii) scheduled principal payments on Consolidated Total
Debt (including voluntary and mandatory prepayments of Consolidated Total Debt),
(iii) income tax expense paid in cash

 

11



--------------------------------------------------------------------------------

during such Fiscal Year and (iv) Capital Expenditures paid in cash during such
Fiscal Year to the extent permitted hereunder, minus (C) non-cash gains (or plus
non-cash losses), to the extent such gains were not subtracted, or such losses
were not added back, in the calculation of Consolidated Adjusted EBITDA, in each
case measured for such Fiscal Year for the Borrower and its Subsidiaries on a
consolidated basis. Notwithstanding the foregoing, for purposes of computing
Excess Cash Flow for Fiscal Year 2003, the first Fiscal Quarter of Fiscal Year
2003 shall be excluded.

 

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (i) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (ii) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (iii) in the case
of a Foreign Lender, any withholding tax that (x) is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (y) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (z) is attributable to such Foreign Lender’s failure to
comply with Section2.21(e).

 

“Existing Lenders” shall mean Foothill Capital Corporation and SunTrust Bank.

 

“Existing Lender Obligations” shall mean all Indebtedness and related
obligations and liabilities owed by any Loan Party to the Existing Lenders (but
excluding any obligations related to the Foothill Warrant).

 

“Existing Noteholders” shall mean Mitsui & Co. Ltd, Mitsui & Co. Asia Investment
Ltd, MVC Corporation, MSDW Venture Partners IV, L.P., MSDW Venture Investors IV,
L.P., MSDW Venture Offshore Investors IV, L.P., Fallen Angel Equity Fund, L.P.,
Lawrence Fox, and James Rutherford.

 

“Existing Noteholder Obligations” shall mean all Indebtedness and related
obligations and liabilities owed by any Loan Party to Existing Noteholders.

 

“Extended Term Accounts” shall mean Accounts that arise from a contract for
which an invoice is sent at the beginning of the contract (or the beginning of
any renewal of such contract), but payments are due on a quarterly or other
periodic basis over the life of such contract. For purposes of calculating the
Borrowing Base, no Extended Term Account shall be deemed to have been created
with respect to particular payment installment until thirty days prior to the
due date for such installment.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next

 

12



--------------------------------------------------------------------------------

succeeding Business Day or if such rate is not so published for any Business
Day, the Federal Funds Rate for such day shall be the average rounded upwards,
if necessary, to the next 1/100th of 1% of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” shall mean that certain fee letter, dated as of January 21, 2003,
executed by SunTrust Capital Markets, Inc. and SunTrust Bank and accepted by
Borrower.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of (a) (i)
Consolidated Adjusted EBITDA minus (ii) the actual amount paid in cash by the
Borrower and its Subsidiaries on account of Capital Expenditures and income tax
expense to (b) Consolidated Fixed Charges, in each case measured for the four
consecutive Fiscal Quarters ending on or immediately prior to such date.
Notwithstanding the foregoing, for the purpose of calculating the Fixed Charge
Coverage Ratio for the Fiscal Quarter ending June 30, 2003, (i) Consolidated
Adjusted EBITDA, (ii) Capital Expenditures, (iii) income tax expense and (iv)
Consolidated Fixed Charges (collectively, the “Fixed Charge Factors”) shall be
determined based on the Fixed Charge Factors for the three Fiscal Quarters
ending on June 30, 2003.

 

“Foothill Warrant” shall mean that certain Warrant, dated as of the date hereof,
executed by the Borrower to Foothill Capital Corporation, a California
corporation.

 

“Foreign Lender”shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.

 

“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty states of the United States or the
District of Columbia.

 

“Frontstep” shall mean Frontstep, Inc., an Ohio corporation.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the

 

13



--------------------------------------------------------------------------------

purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (ii) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (iv)
as an account party in respect of any letter of credit or letter of guaranty
issued in support of such Indebtedness or obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposits in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the primary obligation
in respect of which Guarantee is made or, if not so stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith. The term “Guarantee” used as a verb has a corresponding meaning.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Hedging Obligations” shall mean, for any Person, any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions, including without limitation any
promissory notes issued to pay the Net Mark-to-Market Exposure of any Hedging
Agreement that is terminated.

 

“Hedging Transaction” shall mean, for any Person, any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness

 

14



--------------------------------------------------------------------------------

described in clauses (i) through (vi) above, (viii) all Indebtedness of a third
party secured by any Lien on property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (ix) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any common stock of such Person, (x) Off-Balance Sheet
Liabilities and (xi) all Hedging Obligations of such Person. The Indebtedness of
any Person shall include the Indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer, except to the extent
that such Person is not liable therefore. Notwithstanding the foregoing, trade
payables of Frontstep and its Subsidiaries that are past due for more than 120
days will not be deemed Indebtedness during the first six months immediately
following the Closing Date to the extent that the aggregate amount of such trade
payables does not exceed $4,000,000.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indemnity and Contribution Agreement” shall mean the Indemnity, Subrogation and
Contribution Agreement, dated as of the date hereof and substantially in the
form of Exhibit F, among the Borrower, the Subsidiary Loan Parties and the
Administrative Agent.

 

“Indemnity and Contribution Agreement Supplement” shall mean each supplement
substantially in the form of Annex I to the Indemnity and Contribution Agreement
executed and delivered by a Subsidiary of the Borrower pursuant to Section 5.12.

 

“Instruments” shall mean all “instruments,” as such term is defined in the UCC,
now owned or hereafter acquired by any Loan Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:

 

(i)  the initial Interest Period for such Borrowing shall commence on the date
of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

 

(ii)  if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

 

(iii)  any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;

 

(iv)  each principal installment of the Term A Loans shall have an Interest
Period ending no later than the payment date related thereto and the remaining
principal

 

15



--------------------------------------------------------------------------------

balance (if any) of the Term A Loans shall have an Interest Period determined as
set forth above; and

 

(v)  no Interest Period may extend beyond the Revolving Commitment Termination
Date or the Maturity Date.

 

“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit pursuant to Section 2.23.

 

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit,
in an aggregate face amount not to exceed $3,000,000.

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

 

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender.

 

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.23 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

 

“Leverage Ratio” shall mean, as of any date, the ratio of (a) Consolidated Net
Funded Debt as of such date to (b) Consolidated Adjusted EBITDA for the four
consecutive Fiscal Quarters ending on or immediately prior to such date.
Notwithstanding the foregoing, for the purpose of calculating the Leverage Ratio
for the Fiscal Quarter ending on June 30, 2003, Consolidated Adjusted EBITDA
shall be equal to (i) Consolidated Adjusted EBITDA for the three Fiscal Quarters
ending on June 30, 2003, multiplied by (b) 1.33.

 

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is unavailable for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided,
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBOR shall mean the

 

16



--------------------------------------------------------------------------------

rate of interest determined by the Administrative Agent to be the average
(rounded upward, if necessary, to the nearest 1/100th of 1%) of the rates per
annum at which deposits in Dollars are offered to the Administrative Agent two
(2) Business Days preceding the first day of such Interest Period by leading
banks in the London interbank market as of 10:00 a.m. for delivery on the first
day of such Interest Period, for the number of days comprised therein and in an
amount comparable to the amount of the Eurodollar Loan of the Administrative
Agent.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the LC Documents, the Subsidiary Guaranty Agreement, the Indemnity and
Contribution Agreement, the Security Documents, all Notices of Borrowing, all
Notices of Conversion/Continuation, all Borrowing Base Certificates and any and
all other instruments, agreements, documents and writings executed in connection
with any of the foregoing.

 

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

 

“Loans” shall mean all Revolving Loans, Swingline Loans and Term A Loans in the
aggregate or any of them, as the context shall require.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, liabilities or prospects of
the Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Loan
Parties to perform any of their respective material obligations under the Loan
Documents, (iii) the rights and remedies of the Administrative Agent, the
Issuing Bank, Swingline Lender, and the Lenders under any of the Loan Documents
or (iv) the legality, validity or enforceability of any of the Loan Documents.

 

“Material Foreign Subsidiary” shall mean any Foreign Subsidiary that has a net
worth of at least $500,000.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of any one or all of the Loan Parties
and their Subsidiaries, individually or in an aggregate principal amount
exceeding $1,000,000. For purposes of determining the amount of attributed
Indebtedness from Hedging Obligations, the “principal amount” of any Hedging
Obligations at any time shall be the Net Mark-to-Market Exposure of such Hedging
Obligations.

 

“Maturity Date” shall mean, with respect to the Term A Loans, the earlier of (i)
December 31, 2005 or (ii) the date on which the principal amount of all
outstanding Term A

 

17



--------------------------------------------------------------------------------

Loans have been declared or automatically have become due and payable (whether
by acceleration or otherwise).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

 

“Non-Material Subsidiary” shall mean at any time any direct or indirect
Subsidiary of the Borrower (other than a Subsidiary Loan Party) having a net
worth of less than $500,000.

 

“Notes” shall mean, collectively, the Revolving Credit Notes, the Swingline Note
and the Term A Notes.

 

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.8(b) hereof.

 

“Notice of Revolving Borrowing” shall have the meaning as set forth in Section
2.3.

 

“Notice of Swingline Borrowing”shall have the meaning as set forth in Section
2.5.

 

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

 

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank or any Lender (including the Swingline Lender) pursuant
to or in connection with this Agreement or any other Loan Document, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter

 

18



--------------------------------------------------------------------------------

arising hereunder or thereunder, and all Hedging Obligations owed to the
Administrative Agent, any Lender or any of their Affiliates relating to the
Hedging Transaction required pursuant to Section 5.10 hereof, and all
obligations and liabilities incurred in connection with collecting and enforcing
the foregoing, together with all renewals, extensions, modifications or
refinancings thereof.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person. Notwithstanding the foregoing, Off-Balance
Sheet Liabilities does not include operating leases, other than Synthetic
Leases.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Patent” shall have the meaning assigned to such term in the Security Agreement.

 

“Patent Security Agreements” shall mean, collectively, any Patent Security
Agreements executed by a Loan Party owning Patents or licenses of Patents in
favor of the Administrative Agent, on behalf of itself and Lenders.

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Perfection Certificate” shall have the meaning assigned to such term in the
Security Agreement.

 

“Permitted Encumbrances” shall mean:

 

(i)  Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

19



--------------------------------------------------------------------------------

(ii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and similar Liens arising by operation of law in the ordinary course
of business for amounts not yet due or which are being contested in good faith
by appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

 

(iii)  pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(iv)  deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(v)  judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
and

 

(vi)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” shall mean:

 

(i)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;

 

(ii)  commercial paper issued by a corporation organized under the laws of any
state of the United States or the District of Columbia having the highest
rating, at the time of acquisition thereof, of at least two of S&P, Moody’s or
Fitch Investors Service, Inc. (“Fitch”);

 

(iii)  demand deposits, certificates of deposit, bankers’ acceptances and time
deposits of United States banks or banks organized under the laws of any country
which is a member of the Organization for Economic Cooperation and Development
(the “OECD”), or a political subdivision of any such country, provided that such
bank is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD, having in each
case total capital and surplus in excess of $1,000,000,000;

 

20



--------------------------------------------------------------------------------

(iv)  corporate notes and corporate bonds, taxable and/or tax-exempt municipal
notes/bonds and taxable and/or tax-exempt municipal auction rate securities with
reset mechanisms, each maturing within one year of the date of acquisition
thereof and having the highest rating, at the time of acquisition thereof, of at
least two of S & P, Moody’s or Fitch;

 

(v)  Investments in money-market mutual funds consisting entirely of (i)  United
States treasury or agency funds, (ii)  money-market funds which are open-end
investment companies registered under the Investment Company Act of 1940, as
amended, and (iii)  other money-market mutual funds acceptable to the Lender;
and

 

(vi)  any security, instrument or other type of investment made by or through
Trusco Capital Management, Inc. or any other money manager, on behalf of the
Borrower; and

 

(vii)  fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreements” shall mean, collectively, the Domestic Pledge Agreement and
all other pledge agreements, share charges and similar instruments executed by a
Loan Party in connection herewith on the date hereof or after the Closing Date,
including without limitation those agreements delivered after the Closing Date
pursuant to Section 5.14.

 

“Pro Forma Balance Sheet” shall mean the unaudited consolidated balance sheet of
the Borrower and its Subsidiaries after giving proforma effect to the Related
Transactions consistent with the financial statements contained in the
registration statement recently filed by the Borrower in January 2003 on Form
S-4.

 

“Pro Rata Share” shall mean (i)  with respect to any Revolving Commitment of any
Lender at any time, as well as with respect to a Lender’s portion of any
Revolving Loans, Revolving Borrowings, Letters of Credit, the Borrowing Base and
payments related to the foregoing under the Revolving Commitments, a percentage,
the numerator of which shall be such Lender’s Revolving Commitment (or if the
Revolving Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure), and
the denominator of which shall be the sum of all Revolving Commitments of all
Lenders (or if the Revolving Commitments have been terminated or expired or the
Loans have been declared to be due and payable, all Revolving Credit Exposure of
all Lenders) and (ii)  with respect to the Term A Loan Commitment, Term A Loan
and payments related to the

 

21



--------------------------------------------------------------------------------

foregoing of any Lender at any time, the numerator of which shall be the sum of
such Lender’s Term A Loan and the denominator of which shall be the sum of the
Term A Loans of all Lenders.

 

“Projections” shall mean the Borrower’s forecasted consolidated (a)  balance
sheets; (b)  profit and loss statements; and (c)  cash flow statements; all
prepared in accordance with GAAP consistently applied, together with appropriate
supporting details.

 

“Real Estate” shall mean all real property owned or leased by the Borrower and
its Subsidiaries.

 

“Real Estate Documents” shall mean collectively, all mortgages, deeds of trust,
deeds to secure debt, assignments of rents and leases, environmental indemnity
agreements, and all other documents, instruments, agreements and certificates
executed and delivered by any Loan Party to the Administrative Agent and the
Lenders in connection with the foregoing.

 

“Refinancing” shall mean the repayment in full by Borrower of the Existing
Lender Obligations and the Existing Noteholder Obligations on the Closing Date.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Related Transactions” shall mean, collectively, the making of the initial
Revolving Loans and the Term A Loan on the Closing Date, the Refinancing, the
Acquisition, the payment of all fees, costs and expenses associated with all of
the foregoing and the execution and delivery of all of the Related Transactions
Documents.

 

“Related Transactions Documents” shall mean the Loan Documents, the Acquisition
Documents and all other agreements or instruments executed in connection with
the Related Transactions.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, two or more Lenders holding more
than 50% of the aggregate outstanding Revolving Commitments and Term A Loans at
such time or if the Lenders have no Commitments outstanding, then two or more
Lenders holding more than 50% of the Revolving Credit Exposure and Term A Loans.

 

22



--------------------------------------------------------------------------------

“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
50% of the Revolving Commitments at such time, or if the Revolving Commitments
have been terminated, then Lenders holding more than 50% of the Revolving Credit
Exposure.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.

 

“Restricted Payment” shall have the meaning set forth in Section 7.5.

 

“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Annex I, or in the
case of a Person becoming a Lender after the Closing Date through an assignment
of an existing Revolving Commitment, the amount of the assigned “Revolving
Commitment” as provided in the Assignment and Acceptance executed by such Person
as an assignee, as the same may be increased or deceased pursuant to terms
hereof.

 

“Revolving Commitment Termination Date” shall mean the earliest of (i)  December
31, 2005, (ii)  the date on which the Revolving Commitments are terminated
pursuant to Section 2.9 and (iii)  the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

 

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.

 

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

 

“Security Agreement” shall mean that certain Security Agreement, dated as of the
date hereof, executed by the Borrower and each Domestic Subsidiary in favor of
the

 

23



--------------------------------------------------------------------------------

Administrative Agent for the benefit of the Lenders, and each other security
agreement executed from time to time in connection herewith.

 

“Security Documents” shall mean, collectively, the Security Agreement, the
Pledge Agreements, any Real Estate Documents, any Control Agreements, all
Blocked Account Agreements, any Copyright Security Agreements, any Patent
Security Agreements, any Trademark Security Agreements, the Perfection
Certificate, and all other instruments and agreements now or hereafter securing
the whole or any part of the Obligations or any Guarantee thereof, all UCC
financing statements, fixture financing statements, stock powers, and all other
documents, instruments, agreements and certificates executed and delivered by
any Loan Party to the Administrative Agent and the Lenders in connection with
the foregoing.

 

“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i)  of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power, or in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii)  that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower.

 

“Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty Agreement,
dated as of the date hereof and substantially in the form of Exhibit E, made by
the Subsidiary Loan Parties in favor of the Administrative Agent for the benefit
of the Lenders.

 

“Subsidiary Guaranty Supplement” shall mean each supplement substantially in the
form of Annex I to the Subsidiary Guaranty Agreement executed and delivered by a
Subsidiary of the Borrower pursuant to Section 5.12.

 

“Subsidiary Loan Party” shall mean any Subsidiary that guarantees the
Obligations.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $2,000,000.

 

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.5, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

 

24



--------------------------------------------------------------------------------

“Swingline Lender” shall mean SunTrust Bank.

 

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

 

“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit C.

 

“Swingline Rate” shall mean for any Interest Period, the rate as offered by the
Administrative Agent and accepted by the Borrower. The Borrower is under no
obligation to accept this rate and the Administrative Agent is under no
obligation to provide it.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i)  the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii)  the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i)  all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii)  all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term A Loan” shall have the meaning set forth in Section 2.6.

 

“Term A Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make a Term A Loan hereunder on the Closing Date, in a
principal amount not exceeding the amount set forth with respect to such Lender
on the signature pages to this Agreement. The aggregate principal amount of all
Lenders’ Term A Loan Commitments is $15,000,000.

 

“Term A Note” shall mean a promissory note of the Borrower payable to the order
of a requesting Lender in the principal amount of such Lender’s Term A Loan
Commitment, in substantially the form of Exhibit B.

 

“Trademark” shall have the meaning assigned to such term in the Security
Agreement.

 

“Trademark Security Agreements” shall mean, collectively, the Trademark Security
Agreements executed by the Loan Parties owning Trademarks or licenses of
Trademarks in favor of the Administrative Agent, on behalf of itself and
Lenders.

 

25



--------------------------------------------------------------------------------

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of Georgia.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.2.  Classifications of Loans and Borrowings.    For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or “Term A Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate
Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also
may be classified and referred to by Class (e.g. “Revolving Borrowing”) or by
Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “ Revolving
Eurodollar Borrowing”).

 

Section 1.3.  Accounting Terms and Determination.    Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of8 the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.

 

Section 1.4.  Terms Generally.    The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to be
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referred to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,

 

26



--------------------------------------------------------------------------------

Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

 

ARTICLE II

 

AMOUNT AND TERMS OF THE COMMITMENTS

 

 

Section 2.1.  General Description of Facilities.    Subject to and upon the
terms and conditions herein set forth, (i)  the Lenders hereby establish in
favor of the Borrower a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrower in accordance with Section 2.2, (ii)  the
Issuing Bank agrees to issue Letters of Credit in accordance with Section 2.23,
(iii)  the Swingline Lender agrees to make Swingline Loans in accordance with
Section 2.4, (iv)  each Lender agrees to purchase a participation interest in
the Letters of Credit and the Swingline Loans pursuant to the terms and
conditions hereof; provided, that in no event shall the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and outstanding LC
Exposure exceed at any time the Aggregate Revolving Commitment Amount from time
to time in effect; and (v)  each Lender severally agrees to make a Term A Loan
to the Borrower in a principal amount not exceeding such Lender’s Term A Loan
Commitment on the Closing Date.

 

Section 2.2.  Revolving Loans.    Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share, to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (a)  such Lender’s Revolving Credit Exposure exceeding
the lesser of (i)  such Lender’s Revolving Commitment or (ii)  such Lender’s Pro
Rata Share of the Borrowing Base, or (b)  the sum of the aggregate Revolving
Credit Exposures of all Lenders exceeding the Borrowing Limit. During the
Availability Period, the Borrower shall be entitled to borrow, prepay and
reborrow Revolving Loans in accordance with the terms and conditions of this
Agreement; provided, that the Borrower may not borrow or reborrow should there
exist a Default or Event of Default.

 

Section 2.3.  Procedure for Revolving Borrowings.    The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3
attached hereto (a “Notice of Revolving Borrowing”) (x)  prior to 11:00 a.m. one
(1) Business Day prior to the requested date of each Base Rate Borrowing and
(y)  prior to 11:00 a.m. three (3) Business Days prior to the requested date of
each Eurodollar Borrowing. Each Notice of Revolving Borrowing shall be
irrevocable and shall specify: (i)  the aggregate principal amount of such
Borrowing, (ii)  the date of such Borrowing (which shall be a Business Day),
(iii)  the Type of such Revolving Loan comprising such Borrowing and (iv)  in
the case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period). Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar

 

 

27



--------------------------------------------------------------------------------

Loans, as the Borrower may request. The aggregate principal amount of each
Eurodollar Borrowing shall be not less than $2,000,000 or a larger multiple of
$1,000,000, and the aggregate principal amount of each Base Rate Borrowing shall
not be less than $500,000 or a larger multiple of $100,000; provided, that Base
Rate Loans made pursuant to Section 2.5(b) or Section 2.23(c) may be made in
lesser amounts as provided therein. At no time shall the total number of
Eurodollar Borrowings outstanding at any time exceed six. Promptly following the
receipt of a Notice of Revolving Borrowing in accordance herewith, the
Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Revolving Loan to be made as part of the requested
Revolving Borrowing.

 

Section 2.4.  Swingline Commitment.    Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time not to exceed the lesser of (i) the
Swingline Commitment then in effect and (ii) the difference between the
Aggregate Revolving Commitment Amount and the aggregate Revolving Credit
Exposures of all Lenders; provided, that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
The Borrower shall be entitled to borrow, repay and reborrow Swingline Loans in
accordance with the terms and conditions of this Agreement.

 

Section 2.5.  Procedure for Swingline Loans.    (a) The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Swingline Borrowing substantially in the form of Exhibit 2.5
attached hereto (“Notice of Swingline Borrowing”) prior to 10:00 a.m. on the
requested date of each Swingline Loan. Each Notice of Swingline Borrowing shall
be irrevocable and shall specify: (i) the principal amount of such Swingline
Loan, (ii) the date of such Swingline Loan (which shall be a Business Day) and
(iii) the account of the Borrower to which the proceeds of such Swingline Loan
should be credited. The Administrative Agent will promptly advise the Swingline
Lender of each Notice of Swingline Borrowing. Each Swingline Loan shall accrue
interest at the Base Rate or any other interest rate as agreed between the
Borrower and the Swingline Lender and shall have an Interest Period (subject to
the definition thereof) as agreed between the Borrower and the Swingline Lender.
The Swingline Lender will make the proceeds of each Swingline Loan available to
the Borrower in Dollars in immediately available funds at the account specified
by the Borrower in the applicable Notice of Swingline Borrowing not later than
1:00 p.m. on the requested date of such Swingline Loan.

 

(b)  The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf) at any time that a
Default or Event of Default has occurred and is continuing and otherwise
promptly after notifying the Borrower thereof, give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.7,
which will be used solely for the repayment of such Swingline Loan.

 

28



--------------------------------------------------------------------------------

(c)  If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender. If such Swingline Loan bears interest at a rate other than the
Base Rate, such Swingline Loan shall automatically become a Base Rate Loan on
the effective date of any such participation and interest shall become payable
on demand.

 

(d)  Each Lender’s obligation to make a Base Rate Loan pursuant to Section
2.5(b) or to purchase the participating interests pursuant to Section 2.5(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i)  any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii)  the existence of a Default or an Event of Default or
the termination of any Lender’s Revolving Commitment, (iii)  the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv)  any breach of this
Agreement or any other Loan Document by the Borrower, the Administrative Agent
or any Lender or (v)  any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. If such amount is not in fact
made available to the Swingline Lender by any Lender, the Swingline Lender shall
be entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i)  at
the Federal Funds Rate until the second Business Day after such demand and (ii)
at the Base Rate at all times thereafter. Until such time as such Lender makes
its required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section, until such amount has been
purchased in full.

 

Section 2.6.  Term A Loan Commitments.    Subject to the terms and conditions
set forth herein, each Lender severally agrees to make a single loan (each, a
“Term A Loan”) to the Borrower on the Closing Date in a principal amount not to
exceed the Term A Loan Commitment of such Lender; provided, that if for any
reason the full amount of such Lender’s Term A Loan Commitment is not fully
drawn on the Closing Date, the undrawn portion thereof shall automatically be
cancelled. The Term A Loans may be, from time to time, Base Rate Loans or
Eurodollar Loans or a combination thereof; provided, that on the Closing Date
all Term A Loans shall be Base Rate Loans. The execution and delivery of this
Agreement by the Borrower and the satisfaction of all conditions precedent
pursuant to Section 3.1 shall be deemed to constitute the Borrower’s request to
borrow the Term A Loans on the Closing Date.

 

 

29



--------------------------------------------------------------------------------

Section 2.7.  Funding of Borrowings.

 

(a)  Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.5. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.

 

(b)  Unless the Administrative Agent shall have been notified by any Lender
prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in
which such Lender is to participate that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

(c)  All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

 

Section 2.8.  Interest Elections.

 

(a)  Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing.

 

(b) To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent prior written notice (or telephone notice promptly
confirmed in writing)

 

30



--------------------------------------------------------------------------------

of each Borrowing substantially in the form of Exhibit 2.8 attached hereto (a
“Notice of Conversion/Continuation”) that is to be converted or continued, as
the case may be, (x)  prior to 11:00 a.m. one (1) Business Day prior to the
requested date of a conversion into a Base Rate Borrowing and (y)  prior to
11:00 a.m. three (3) Business Days prior to a continuation of or conversion into
a Eurodollar Borrowing. Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i)  the Borrowing to which such Notice of
Continuation/Conversion applies and if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing); (ii)  the effective date of the election made pursuant to
such Notice of Continuation/Conversion, which shall be a Business Day,
(iii)  whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and (iv)  if the resulting Borrowing is to be a Eurodollar
Borrowing, the Interest Period applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of “Interest
Period”. If any such Notice of Continuation/Conversion requests a Eurodollar
Borrowing but does not specify an Interest Period, the Borrower shall be deemed
to have selected an Interest Period of one month. The principal amount of any
resulting Borrowing shall satisfy the minimum borrowing amount for Eurodollar
Borrowings and Base Rate Borrowings set forth in Section 2.3.

 

(c)  If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to (i) continue such Borrowing as a
Eurodollar Borrowing with a one-month Interest Period so long as no Default or
Event of Default then exists and (ii) otherwise convert such Borrowing to a Base
Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof unless the Borrower delivers
the payments required pursuant to Section 2.20 in connection with such
conversion.

 

(d)  Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

Section 2.9.  Optional Reduction and Termination of Commitments.

 

(a)  Unless previously terminated, all Revolving Commitments (including the LC
Commitments and the Swingline Commitment) shall terminate on the Revolving
Commitment Termination Date. The Term A Loan Commitments shall terminate on the
Closing Date upon the making of the Term A Loans pursuant to Section 2.6.

 

(b)  Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i)  any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of

 

31



--------------------------------------------------------------------------------

each Lender, (ii) any partial reduction pursuant to this Section 2.9 shall be in
an amount of at least $1,000,000 and any larger multiple of $1,000,000, and
(iii) no such reduction shall be permitted which would reduce the Aggregate
Revolving Commitment Amount to an amount less than the outstanding Revolving
Credit Exposures of all Lenders. Any such reduction in the Aggregate Revolving
Commitment Amount below the aggregate principal amount of the Swingline
Commitment and the LC Commitment shall result in a reduction (rounded to the
next lowest integral multiple of $100,000) in the Swingline Commitment and the
LC Commitment, proportionate to the unused portion of each such Commitment.

 

Section 2.10.  Repayment of Loans.

 

(a)  The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.

 

(b)  The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued interest thereon) on the earlier of (i) the last day of
the interest period applicable to such Swingline Borrowing and (ii) the
Revolving Commitment Termination Date.

 

(c)  The Borrower unconditionally promises to pay to the Administrative Agent
for the account of each Lender the then unpaid principal amount of the Term A
Loan of such Lender in installments payable on the dates set forth below, with
each such installment being in the aggregate principal amount for all Lenders
set forth opposite such date below (and on such other date(s) and in such other
amounts as may be required from time to time pursuant to this Agreement):

 

Installment Date

--------------------------------------------------------------------------------

  

Aggregate
Principal Amount

--------------------------------------------------------------------------------

December 31, 2003

  

$

1,250,000

March 31, 2004

  

$

1,250,000

June 30, 2004

  

$

1,500,000

September 30, 2004

  

$

1,500,000

December 31, 2004

  

$

1,500,000

March 31, 2005

  

$

2,000,000

June 30, 2005

  

$

2,000,000

September 30, 2005

  

$

2,000,000

December 31, 2005

  

$

2,000,000

 

provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of the Term A Loans shall be due and payable on the Maturity
Date.

 

Section 2.11.  Evidence of Indebtedness.    (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
indebtedness of the

 

32



--------------------------------------------------------------------------------

Borrower to such Lender resulting from each Loan made by such Lender from time
to time, including the amounts of principal and interest payable thereon and
paid to such Lender from time to time under this Agreement. The Administrative
Agent shall maintain appropriate records in which shall be recorded (i)  the
Revolving Commitment and Term A Loan Commitment of each Lender, (ii)  the amount
of each Loan made hereunder by each Lender, the Class and Type thereof and the
Interest Period applicable thereto, (iii)  the date of each continuation thereof
pursuant to Section 2.8, (iv)  the date of each conversion of all or a portion
thereof to another Type pursuant to Section 2.8, (v)  the date and amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder in respect of such Loans and (vi)  both the
date and amount of any sum received by the Administrative Agent hereunder from
the Borrower in respect of the Loans and each Lender’s Pro Rata Share thereof.
The entries made in such records shall be prima facie evidence of the existence
and amounts of the obligations of the Borrower therein recorded; provided, that
the failure or delay of any Lender or the Administrative Agent in maintaining or
making entries into any such record or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans (both principal and
unpaid accrued interest) of such Lender in accordance with the terms of this
Agreement.

 

(b)  At the request of any Lender (including the Swingline Lender) at any time,
the Borrower agrees that it will execute and deliver to such Lender a Revolving
Credit Note and/or a Term A Loan Note and, in the case of the Swingline Lender
only, a Swingline Note, payable to the order of such Lender.

 

Section 2.12.  Optional Prepayments.    The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i)  in
the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than
three (3) Business Days prior to any such prepayment, (ii)  in the case of any
prepayment of any Base Rate Borrowing, not less than one Business Day prior to
the date of such prepayment, and (iii)  in the case of Swingline Borrowings,
prior to 11:00 a. m. on the date of such prepayment. Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s share of any such
prepayment based on its Pro Rata Share of the Loans being repaid. If such notice
is given, the aggregate amount specified in such notice shall be due and payable
on the date designated in such notice, together with accrued interest to such
date on the amount so prepaid in accordance with Section 2.14(d); provided, that
if a Eurodollar Borrowing is prepaid on a date other than the last day of an
Interest Period applicable thereto, the Borrower shall also pay all amounts
required pursuant to Section 2.20. Each partial prepayment of any Loan (other
than a Swingline Loan) shall be in an amount of at least $1,000,000 and integral
multiples of $100,000. Each prepayment of a Borrowing shall be applied ratably
to the Loans comprising such Borrowing, and in the case of a prepayment of a
Term A Loan Borrowing, to principal installments in inverse order of maturity.

 

 

33



--------------------------------------------------------------------------------

Section 2.13.  Mandatory Prepayments.

 

(a)  If at any time the aggregate outstanding principal amount of Revolving
Credit Exposure exceeds the Borrowing Limit, the Borrower shall immediately
repay the Swingline Loans and the Revolving Loans in an amount equal to such
excess, together with all accrued and unpaid interest on such excess amount and
any amounts due under Section 2.14. Each prepayment of a Borrowing shall be
applied ratably to the Swingline Loans, to the full extent thereof, then to the
Revolving Base Rate Loans to the full extent thereof, and then to Revolving
Eurodollar Loans to the full extent thereof.

 

(b)  If at any time the aggregate outstanding principal amount of Revolving
Loans exceeds the Aggregate Revolving Commitments the Borrower shall immediately
repay the Swingline Loans and the Revolving Loans in an amount equal to such
excess, together with all accrued and unpaid interest on such excess amount and
any amounts due under Section 2.20. Each prepayment of a Borrowing shall be
applied ratably to the Swingline Loans, to the full extent thereof, then to the
Revolving Base Rate Loans to the full extent thereof, and then to Revolving
Eurodollar Loans to the full extent thereof.

 

(c)  Immediately upon receipt by the Borrower or any of its Subsidiaries of
proceeds of any sale or disposition by the Borrower or such Subsidiary of any of
its assets (excluding (i) sales of inventory in the ordinary course of business,
(ii) sales of obsolete equipment, and (iii) so long as no Event of Default has
occurred and is continuing, (A) sales of assets the proceeds of which are
invested into the businesses of the Borrower and its Subsidiaries within 180
days after such assets are sold, (B) sale or other disposition of (x) the
distribution software business unit of the Borrower and its Subsidiaries located
in Arizona to the extent such sale occurs no later than December 31, 2003 and
(y) the operations of Symix France, S.A., including without limitation the Tolas
product line to the extent such sale occurs no later than December 31, 2003, and
(C) sales of other assets of the Borrower or any of its Subsidiaries with an
aggregate book value not to exceed $500,000 in any Fiscal Year) the Borrower
shall prepay the Loans in an amount equal to all such proceeds, net of
commissions, reasonable estimate for taxes due in connection therewith and other
reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by such Borrower in connection
therewith (in each case, paid to non-Affiliates).

 

(d)  If the Borrower or any of its Subsidiaries incurs any Indebtedness or
issues any equity securities (other than (i) Indebtedness permitted under
Section 7.1, (ii) equity securities issued by a Subsidiary of the Borrower to
the Borrower or another Subsidiary, (iii) equity securities issued in respect of
warrants, stock options granted in connection with employee stock option plans
and stock issued pursuant to employee stock purchase plans approved by the
Borrower’s board of directors and (iv) stock issued in connection with any
acquisitions permitted under Section 7.4), then no later than the Business Day
following the date of receipt of the proceeds thereof, Borrower shall prepay the
Loans in an amount equal to all such proceeds, net of underwriting discounts and
commissions and other reasonable costs paid to non-Affiliates in connection
therewith.

 

(e)  The Borrower shall, concurrently with the delivery of the financial
information required under Section 5.1(a) with respect to each Fiscal Year (but
in no event laterthan the date such information is required to be delivered)
commencing with the delivery of the financial information with respect to Fiscal
Year 2003, make a mandatory prepayment of the

 

34



--------------------------------------------------------------------------------

outstanding principal amount of the Loans in an amount equal to fifty percent
(50%) of Excess Cash Flow for such Fiscal Year.

 

(f)  Any prepayments made by the Borrower pursuant to Sections 2.13(c), (d) or
(e) above shall be applied as follows: first, to Administrative Agent’s fees and
reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all other Fees and reimbursable expenses of the Lenders
and the Issuing Bank then due and payable pursuant to any of the Loan Documents,
pro rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such Fees and expenses; third, to interest then due and payable on the
Loans made to Borrower, pro rata to the Lenders based on their respective Pro
Rata Shares of such Loans; and fourth, to the principal installments of the Term
A Loans in inverse order of maturity, pro rata to the Lenders based on their Pro
Rata Shares of the Term A Loans. If a Default or Event of Default has occurred
and is continuing, the remaining proceeds shall be applied: fifth to the
principal balance of the Swingline Loans, to the Swingline Lender; sixth, to the
principal balance of the Revolving Loans, pro rata to the Lenders based on their
Pro Rata Shares of the Revolving Loans; and seventh to provide cash collateral
for any outstanding LC Exposure in the manner and to the extent set forth in
Section 2.23(g). The Revolving Commitments of the Lenders shall be permanently
reduced by the amount of any prepayments made pursuant to clauses fifth, sixth
and seventh above.

 

Section 2.14.  Interest on Loans.

 

(a)  The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurodollar Loan at the Adjusted LIBO Rate
for the applicable Interest Period in effect for such Loan, plus, in each case,
the Applicable Margin in effect from time to time.

 

(b)  The Borrower shall pay interest on each Swingline Loan at the Swingline
Rate in effect from time to time.

 

(c)  Notwithstanding clause (a) and (b) above, while an Event of Default exists,
at the option of the Required Lenders, the Borrower shall pay interest (“Default
Interest”) with respect to all Eurodollar Loans at the rate otherwise applicable
for the then-current Interest Period plus an additional 2% per annum until the
last day of such Interest Period, and thereafter, and with respect to all Base
Rate Loans, all Swingline Loans and all other Obligations hereunder (other than
Loans), at an all-in rate in effect for Base Rate Loans, plus an additional 2%
per annum.

 

(d)  Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last day of each March, June,
September and December and on the Revolving Commitment Termination Date and the
Maturity Date, as the case may be. Interest on all outstanding Eurodollar Loans
shall be payable on the last day of each Interest Period applicable thereto,
and, in the case of any Eurodollar Loans having an Interest Period in excess of
three months, on each day which occurs every three months after the initial date
of such Interest Period, and on the Revolving Commitment Termination Date or the
Maturity Date, as the case may be. Interest on

 

35



--------------------------------------------------------------------------------

any Loan which is converted into a Loan of another Type or which is repaid or
prepaid shall be payable on the date of such conversion or on the date of any
such repayment or prepayment (on the amount repaid or prepaid) thereof. All
Default Interest shall be payable on demand.

 

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

 

Section 2.15.  Fees.

 

(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.

 

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at a rate per annum equal to
one-half of one percent (0.50%) on the daily amount of the unused Revolving
Commitment of such Lender during the Availability Period. For purposes of
computing commitment fees with respect to the Revolving Commitments, the
Revolving Commitment of each Lender shall be deemed used to the extent of the
outstanding Revolving Loans and LC Exposure, but not Swingline Exposure, of such
Lender.

 

(c) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure attributable to each Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including without limitation any LC Exposure that remains outstanding after the
Revolving Commitment Termination Date) and (ii) to the Issuing Bank for its own
account a fronting fee, which shall accrue at the rate of 0.25% per annum on the
average daily amount of the LC Exposure during the Availability Period (or until
the date that such Letter of Credit is irrevocably cancelled, whichever is
later), as well as the Issuing Bank’s standard fees with respect to issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Notwithstanding the foregoing, if the Required Lenders
elect to increase interest on the Loans to the Default Interest pursuant to
Section 2.14(c), the letter of credit fees payable pursuant to clause (i) above
shall automatically be increased by an additional 2% per annum.

 

(d) The Borrower shall pay to the Administrative Agent, for the ratable benefit
of each Lender, the upfront fee previously agreed upon by the Borrower and the
Administrative Agent, which shall be due and payable on the Closing Date.

 

(e) Accrued fees (other than the closing fee referenced in paragraph (d)) shall
be payable quarterly in arrears on the last day of each March, June, September
and December, commencing on March 31, 2003 and on the Revolving Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided further, that

 

36



--------------------------------------------------------------------------------

any such fees accruing after the Revolving Commitment Termination Date shall be
payable on demand.

 

Section 2.16.  Computation of Interest and Fees.    All computations of interest
and fees hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable (to the
extent computed on the basis of days elapsed). Each determination by the
Administrative Agent of an interest amount or fee hereunder shall be made in
good faith and, except for manifest error, shall be final, conclusive and
binding for all purposes.

 

Section 2.17.  Inability to Determine Interest Rates.    If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,

 

(i)  the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or

 

(ii)  the Administrative Agent shall have received notice from the Required
Lenders that the Required Lenders have reasonably determined that the Adjusted
LIBO Rate does not adequately and fairly reflect the cost to such Lenders of
making, funding or maintaining their (or its, as the case may be) Eurodollar
Loans for such Interest Period,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (which the
Administrative Agent shall do promptly upon that being the case) (i) the
obligations of the Lenders to make Eurodollar Revolving Loans or to continue or
convert outstanding Loans as or into Eurodollar Loans shall be suspended and
(ii) all such affected Loans shall be converted into Base Rate Loans on the last
day of the then current Interest Period applicable thereto unless the Borrower
prepays such Loans in accordance with this Agreement. Unless the Borrower
notifies the Administrative Agent at least one Business Day before the date of
any Eurodollar Revolving Borrowing for which a Notice of Revolving Borrowing has
previously been given that it elects not to borrow on such date, then such
Revolving Borrowing shall be made as a Base Rate Borrowing.

 

Section 2.18.  Illegality.    If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist (which such Lender
shall do promptly upon that being the case), the obligation of such Lender to
make Eurodollar Revolving Loans, or to continue or convert outstanding Loans as
or into Eurodollar Loans, shall be suspended. In the case of the making of a
Eurodollar Revolving Borrowing, such Lender’s Revolving Loan shall be made as a
Base Rate Loan as part of the same Revolving Borrowing for the same Interest
Period and if the affected Eurodollar Loan is then outstanding, such Loan shall
be converted to a Base Rate Loan either (i) on the last day of

 

37



--------------------------------------------------------------------------------

the then current Interest Period applicable to such Eurodollar Loan if such
Lender may lawfully continue to maintain such Loan to such date or (ii)
immediately if such Lender shall determine that it may not lawfully continue to
maintain such Eurodollar Loan to such date. Notwithstanding the foregoing, the
affected Lender shall, prior to giving such notice to the Administrative Agent,
designate a different Applicable Lending Office if such designation would avoid
the need for giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.

 

Section 2.19.  Increased Costs.

 

(a) If any Change in Law shall:

 

(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)  impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein; and the
result of either of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within ten (10) days after the date of such notice and demand,
additional amount or amounts reasonably sufficient to compensate such Lender or
the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b) If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital (or on the capital of such Lender’s or the Issuing Bank’s
parent corporation) as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of such Lender’s or the
Issuing Bank’s parent corporation with respect to capital adequacy) then, from
time to time, within five (5) Business Days after receipt by the Borrower of
written demand by such Lender (with a copy thereof to the Administrative Agent),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s parent
corporation for any such reduction suffered.

 

38



--------------------------------------------------------------------------------

 

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s parent corporation, as the case may be, specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be conclusive, absent manifest
error. The Borrower shall pay any such Lender or the Issuing Bank, as the case
may be, such amount or amounts within 10 days after receipt thereof.

 

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided, that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
under this Section for any increased costs or reductions incurred more than six
(6) months prior to the date that such Lender or the Issuing Bank notifies the
Borrower of such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefore; provided further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then such six-month period shall be extended to include the period
of such retroactive effect.

 

Section 2.20.  Funding Indemnity.    In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section 2.20 submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

 

Section 2.21.  Taxes.

 

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, any Lender or the Issuing Bank (as
the case may be) shall receive an amount equal to the sum it would have received
had no such deductions been

 

39



--------------------------------------------------------------------------------

 

made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b) Reserved.

 

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within five (5) Business Days after written demand therefore
(together with delivery of the certificate referred to in the last sentence of
this paragraph), for the full amount of any Indemnified Taxes or Other Taxes
paid by the Administrative Agent, such Lender or the Issuing Bank, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties (other than penalties assessed solely as a result of the gross
negligence or willful misconduct of the Administrative Agent, such Lender or the
Issuing Bank), interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive,
absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of that

 

40



--------------------------------------------------------------------------------

 

section; (2) the Foreign Lender is not a 10% shareholder of the Borrower within
the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign
Lender is not a controlled foreign corporation that is related to the Borrower
within the meaning of Code section 881(c)(3)(C); or (iv) such other Internal
Revenue Service forms as may be applicable to the Foreign Lender, including
Forms W-8 IMY or W-8 EXP. Each such Foreign Lender shall deliver to the Borrower
and the Administrative Agent such forms on or before the date that it becomes a
party to this Agreement (or in the case of a Participant, on or before the date
such Participant purchases the related participation). In addition, each such
Foreign Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Foreign Lender. Each such
Foreign Lender shall promptly notify the Borrower and the Administrative Agent
at any time that it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the Internal Revenue Service for such purpose).

 

Section 2.22.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.19, 2.20 or 2.21, or otherwise) prior to
12:00 noon (Atlanta, GA time), on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.19, 2.20 and 2.21 and 10.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain any amounts from the Borrower, such Lenders shall apply such
payments to the Obligations payment in respect of any principal of or interest
on any of its Loans or other Revolving Credit Exposure that would result in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and other Revolving Credit Exposure and

 

41



--------------------------------------------------------------------------------

 

accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and other Revolving Credit Exposure of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans other Revolving
Credit Exposure; provided, that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or other Revolving Credit Exposure to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.5(b), 2.23(c) or (d), 2.7(b) or 10.3(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

Section 2.23.  Letters of Credit.

 

(a)  During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.23(d), agrees to issue, at
the request of the Borrower, Letters of Credit for the account of the Borrower
on the terms and conditions hereinafter set forth; provided, that (i) each
Letter of Credit shall expire on the earlier of (A) the date one year after the
date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5)

 

42



--------------------------------------------------------------------------------

Business Days prior to the Revolving Commitment Termination Date; (ii) each
Letter of Credit shall be in a stated amount of at least $10,000; and (iii) the
Borrower may not request any Letter of Credit, if, after giving effect to such
issuance (A) the aggregate LC Exposure would exceed the LC Commitment or (B) the
aggregate LC Exposure, plus the aggregate outstanding Revolving Loans and
Swingline Loans of all Lenders would exceed the Aggregate Revolving Commitment
Amount or the Borrowing Base. Upon the issuance of each Letter of Credit each
Lender with a Revolving Commitment shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in such Letter of Credit equal to such Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit. Each
issuance of a Letter of Credit shall be deemed to utilize the Revolving
Commitment of each Lender by an amount equal to the amount of such
participation.

 

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided, that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.

 

(c) At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit (1) directing the Issuing Bank not to issue the
Letter of Credit because such issuance is not then permitted hereunder because
of the limitations set forth in Section 2.23(a) or (2) that one or more
conditions specified in Article III are not then satisfied, then, subject to the
terms and conditions hereof, the Issuing Bank shall, on the requested date,
issue such Letter of Credit in accordance with the Issuing Bank’s usual and
customary business practices.

 

(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The

 

43



--------------------------------------------------------------------------------

 

Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. (Atlanta, GA time) on the Business Day immediately
prior to the date on which such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrower shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided, that
for purposes solely of such Borrowing, the conditions precedents set forth in
Section 3.2 hereof shall not be applicable. The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.7. The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.

 

(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its share of such
payment based on its Pro Rata Share of the Revolving Commitments; provided, that
if such payment is required to be returned for any reason to the Borrower or to
a trustee, receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or the Issuing
Bank any portion thereof previously distributed by the Administrative Agent or
the Issuing Bank to it.

 

(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraph (d) of this Section 2.23 on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate;

 

44



--------------------------------------------------------------------------------

 

provided, that if such Lender shall fail to make such payment to the Issuing
Bank within three (3) Business Days of such due date, then, retroactively to the
due date, such Lender shall be obligated to pay interest on such amount at the
Default Rate.

 

(g)  If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Revolving Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid fees thereon; provided, that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
the Borrower described in clause (g) or (h) of Section 8.1. Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Borrower agrees to execute any
documents and/or certificates as may be reasonably necessary to effectuate the
intent of this paragraph. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it had not been reimbursed and to the extent so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated, with the consent of the Required Revolving Lenders, be applied
to satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not so applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

 

(h)  Promptly following the end of each Fiscal Quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
Fiscal Quarter. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

 

(i)  The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

 

(i)  Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

 

45



--------------------------------------------------------------------------------

(ii)  The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

 

(iii)  Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

 

(iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

 

(v)  Any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder; or

 

(vi)  The existence of a Default or an Event of Default.

 

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion, and
will if indemnified by the Borrower in a manner acceptable to the Issuing Bank,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

46



--------------------------------------------------------------------------------

 

(j)  Each Letter of Credit shall be subject to the Uniform Customs and Practices
for Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500, as the same may be amended from time to time, and, to the
extent not inconsistent therewith, the governing law of this Agreement set forth
in Section 10.5.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

Section 3.1.  Conditions To Effectiveness.    The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2).

 

(a)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including reimbursement or payment
of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or SunTrust Capital Markets, Inc., as
Arranger.

 

(b)  The Administrative Agent (or its counsel) shall have received the
following:

 

(i)  a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

 

(ii)  if requested by any Lender, duly executed Revolving Credit Notes and Term
A Notes payable to such Lender, and a duly executed Swingline Note payable to
the Swingline Lender;

 

(iii)  the duly executed Subsidiary Guaranty Agreement and Indemnity and
Contribution Agreement;

 

(iv)  copies of duly executed payoff letters or similar agreements, in form and
substance satisfactory to Administrative Agent, executed by each of the Existing
Lenders (other than SunTrust Bank) and the Existing Noteholders, together with
(a) UCC-3 or other appropriate termination statements, in form and substance
satisfactory to Administrative Agent, releasing all liens of the Existing
Lenders and the Existing Noteholders upon any of the personal property of any
Loan Party, or satisfactory authorizations to file terminations statements, (b)
cancellations and releases, in form and substance satisfactory to the
Administrative Agent, releasing all Liens of the Existing Lenders and the
Existing Noteholders upon any of the Real Estate, Trademarks, Copyrights and
other intellectual property of any Loan Party, and (c) any other releases,
terminations or other documents reasonably required by the Administrative Agent
to

 

47



--------------------------------------------------------------------------------

evidence the payoff of the Existing Lender Obligations and the Existing
Noteholder Obligations;

 

(v)  the duly executed Security Agreement, together with (A) UCC financing
statements and other applicable documents under the laws of the jurisdictions
with respect to the perfection of the Liens granted under the Security
Agreement, as requested by the Administrative Agent in order to perfect such
Liens, duly authorized or executed (as appropriate) by the Borrower and the
Subsidiary Loan Parties, (B) copies of favorable UCC, tax, judgment and lien
search reports in all necessary or appropriate jurisdictions and under all legal
and trade names of the Borrower and the Subsidiary Loan Parties requested by the
Lenders, indicating that there are no prior Liens on any of the Collateral other
than Permitted Encumbrances, (C) a Perfection Certificate duly completed and
executed by the Borrower with respect to the Borrower and its Subsidiaries prior
to the giving effect to the Acquisition, (D) a Perfection Certificate duly
completed and executed by Frontstep with respect to Frontstep and its
Subsidiaries, (E) duly executed landlord waivers and/or warehouseman or bailee
agreements as requested by the Administrative Agent and (F) a certified copy of
all domestic material leases of Real Estate;

 

(vi)  the duly executed Domestic Pledge Agreement, together with (A) original
stock certificates evidencing the issued and outstanding shares of Capital Stock
of the Loan Parties pledged to the Administrative Agent pursuant thereto, (B)
stock powers or other appropriate instruments of transfer executed in blank with
respect to such stock certificates, and (C) executed originals of promissory
notes evidencing all Indebtedness owed by the Borrower or any of its
Subsidiaries to any Loan Party, in form and substance satisfactory to the
Administrative Agent, endorsed in blank;

 

(vii)  duly executed originals of Trademark Security Agreements and Copyright
Security Agreements, each dated the Closing Date and signed by each Loan Party
which owns Trademarks and Copyrights, as applicable, all in form and substance
reasonably satisfactory to the Administrative Agent, together with all
instruments, documents and agreements executed pursuant thereto;

 

(viii)  a certificate of the Secretary or Assistant Secretary of each Loan
Party, attaching and certifying copies of its bylaws and of the resolutions of
its boards of directors, or partnership agreement or limited liability company
operating agreement, or comparable organizational documents and authorizations,
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party;

 

(ix)  certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;

 

48



--------------------------------------------------------------------------------

(x)  favorable written opinions from counsel to the Loan Parties, addressed to
the Administrative Agent and each of the Lenders, and covering such matters
relating to the Loan Parties, the Loan Documents and the transactions
contemplated therein as the Administrative Agent shall reasonably request;

 

(xi)  a certificate, dated the Closing Date and signed by a Responsible Officer,
confirming compliance with the conditions set forth in paragraphs (a), (b) and
(c) of Section 3.2;

 

(xii)  a duly executed Notice of Borrowing;

 

(xiii)  a duly executed funds disbursement agreement;

 

(xiv)  a duly executed Borrowing Base Certificate dated as of the Closing Date,
which shall show that after giving effect to the Revolving Loans to be made on
the Closing Date, Excess Availability is at least $5,000,000;

 

(xv)  a certified copy of the Foothill Warrant and all other warrants issued by
the Borrower or any of its Subsidiaries, in form and substance satisfactory to
the Administrative Agent, with no put or redemption rights;

 

(xvi)  certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Related Transaction Documents or any of the
transactions contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect, all
applicable waiting periods shall have expired and no investigation or inquiry by
any Governmental Authority regarding any Related Transaction shall be ongoing;

 

(xvii)  copies of (A) the internally prepared quarterly financial statements of
Borrower and its Subsidiaries on a consolidated basis for the Fiscal Quarter
ending on December 31, 2002, and (B) the audited consolidated financial
statements for Borrower and its Subsidiaries for the Fiscal Year ending
September 30, 2002;

 

(xviii)  copies of (A) the internally prepared quarterly financial statements of
Frontstep and its Subsidiaries on a consolidated basis for the Fiscal Quarter
ending on December 31, 2002, and (B) the audited consolidated financial
statements for Frontstep and its subsidiaries for the Fiscal Year ending June
30, 2002;

 

(xix)  a certificate, dated the Closing Date and signed by the chief financial
officer of each Loan Party, confirming the solvency of each Loan Party before
and after giving effect to all transactions contemplated by the Transaction
Documents, together with (A) the Projections, (B) a Pro Forma Balance Sheet for
Borrower as of September 30, 2002;

 

(xx)  certificates of insurance issued on behalf of insurers of the Loan
Parties, describing in reasonable detail the types and amounts of insurance
(property and liability)

 

49



--------------------------------------------------------------------------------

maintained by the Loan Parties, in compliance with the requirements of Section
5.8, naming the Administrative Agent as additional insured, together with loss
payable endorsements in favor of, and in form and substance satisfactory to, the
Administrative Agent; and

 

(xxi)  satisfactory field audit of all Accounts, in form and substance
reasonably satisfactory to the Administrative Agent and completed by auditors
and appraisers selected by the Administrative Agent.

 

(c)  The Administrative Agent shall have received fully executed copies of the
principal Acquisition Documents and any other Acquisition Documents requested by
the Administrative Agent, certified as true, correct and complete by an
authorized officer of Borrower, together with evidence that (i) the aggregate
amount paid in cash, plus all Indebtedness (other than trade payables) assumed,
in connection with the Acquisition is less than or equal to $21,500,000, (ii)
the certificate of merger with respect to merging Frontstep and the Acquisition
Sub has been filed with the Ohio Secretary of State, and (iii) upon the funding
of the Term A Loan and the initial Revolving Loan, the Acquisition shall
immediately be consummated in accordance with the terms of the Acquisition
Documents.

 

Section 3.2.  Each Credit Event.    The obligation of each Lender to make a Loan
on the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit is subject to the satisfaction of the following
conditions:

 

(a)  at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

 

(b)  all representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, extension or renewal
of such Letter of Credit, in each case before and after giving effect thereto;

 

(c)  since the date of the financial statements of the Borrower described in
Section 4.6, there shall have been no change which has had or could reasonably
be expected to have a Material Adverse Effect;

 

(d)  after giving effect to such Borrowing or Letter of Credit, the Revolving
Credit Exposure will not exceed the Borrowing Limit;

 

(e)  the Borrower shall have delivered the required Notice of Borrowing; and

 

(f)  the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders (through the Administrative Agent) may reasonably request, all
in form and substance reasonably satisfactory to the Administrative Agent or the
Required Lenders.

 

50



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section 3.2.

 

Section 3.3  Delivery of Documents.    All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows, after giving effect in each case to the consummation of the
Acquisition:

 

Section 4.1.  Existence; Power.    The Borrower and each of its Subsidiaries (i)
is duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 4.2.  Organizational Power; Authorization.    The execution, delivery
and performance by each Loan Party of the Related Transaction Documents to which
it is a party are within such Loan Party’s organizational powers and have been
duly authorized by all necessary organizational, and if required, shareholder,
partner or member, action. This Agreement has been duly executed and delivered
by the Borrower, and constitutes, and each other Related Transaction Document to
which any Loan Party is a party, when executed and delivered by such Loan Party,
will constitute, valid and binding obligations of the Borrower or such Loan
Party (as the case may be), enforceable against it in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

Section 4.3.  Governmental Approvals; No Conflicts.    The execution, delivery
and performance by the Borrower of this Agreement, and by each Loan Party of the
other Related Transaction Documents to which it is a party (a) do not require
any consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect, (b) will not violate any Requirements of Law applicable
to the Borrower or any of its Subsidiaries or any judgment, order or ruling of
any Governmental Authority, (c) will not violate or result in a default under
any indenture, material agreement or other material instrument binding on the
Borrower or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or

 

51



--------------------------------------------------------------------------------

imposition of any Lien on any asset of the Borrower or any of its Subsidiaries,
except Liens (if any) created under the Loan Documents.

 

Section 4.4.  Financial Statements.

 

(a)  The Borrower has furnished to each Lender (i) the audited consolidated
balance sheet of the Borrower and its Subsidiaries as of September 30, 2002 and
the related consolidated statements of income, shareholders’ equity and cash
flows for the Fiscal Year then ended audited by PricewaterhouseCoopers LLP and
(ii) the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2002, and the related unaudited consolidated
statements of income and cash flows for the Fiscal Quarter and year-to-date
period then ending, certified by a Responsible Officer. Such financial
statements fairly present in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii). Since
September 30, 2002, there have been no changes with respect to the Borrower and
its Subsidiaries which have had or could reasonably be expected to have, singly
or in the aggregate, a Material Adverse Effect.

 

(b)  The Borrower has furnished, or caused to be furnished, to each Lender (i)
the audited consolidated balance sheet of Frontstep and its Subsidiaries as of
June 30, 2002 and the related consolidated statements of income, shareholders’
equity and cash flows for the Fiscal Year then ended audited by KPMG LLP and
(ii) the unaudited consolidated balance sheet of Frontstep and its Subsidiaries
as of December 31, 2002, and the related unaudited consolidated statements of
income and cash flows for the Fiscal Quarter and year-to-date period then
ending. To the best knowledge of the Borrower, such financial statements fairly
present in all material respects the consolidated financial condition of
Frontstep and its Subsidiaries as of such dates and the consolidated results of
operations for such periods in conformity with GAAP consistently applied,
subject to year end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii).

 

(c)  The Projections delivered to the Administrative Agent on the date hereof
have been prepared by Borrower in light of the past operations of its businesses
and the businesses being acquired in the Acquisition, but including future
payments of known contingent liabilities and reflect projections for the 2003
and 2004 Fiscal Years on a quarter-by-quarter basis. Such Projections reflect as
of the Closing Date Borrower’s good faith and reasonable estimates of the future
financial performance of Borrower and of the other information projected therein
for the period set forth therein. Each set of Projections delivered as of the
Closing Date or after the Closing Date to the Lenders are based upon estimates
and assumptions stated therein, all of which Borrower believes at the time of
delivery to be reasonable and fair in light of current conditions and current
facts known to Borrower.

 

(d)  The Pro Forma Balance Sheet as of September 30, 2002 delivered on or before
the date hereof was prepared by the Borrower giving pro forma effect to the
Related Transactions, was based on the unaudited consolidated balance sheets of
Borrower and its Subsidiaries and Frontstep and its Subsidiaries, each dated
September 30, 2002, and was prepared in a manner consistent with GAAP.

 

52



--------------------------------------------------------------------------------

Section 4.5.  Litigation and Environmental Matters.

 

(a)  No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other
Related Transaction Document.

 

(b)  Except for the matters set forth on Schedule 4.5, neither the Borrower nor
any of its Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, in each case where the effect of the foregoing could reasonably be
expected to have a Material Adverse Effect.

 

Section 4.6.  Compliance with Laws and Agreements.    The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all indentures,
agreements or other instruments binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.7.  Investment Company Act, Etc.    Neither the Borrower nor any of
its Subsidiaries is (a) an “investment company” or is “controlled” by an
“investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935, as amended or (c) otherwise subject to any other regulatory
scheme limiting its ability to incur debt or requiring any approval or consent
from or registration or filing with, any Governmental Authority in connection
therewith.

 

Section 4.8.  Taxes.    The Borrower and its Subsidiaries and each other Person
for whose taxes the Borrower or any Subsidiary could become liable have timely
filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
are currently being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves in accordance with GAAP. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of such
taxes are adequate, and no tax liabilities that could be materially in excess of
the amount so provided are anticipated.

 

Section 4.9.  Margin Regulations.    None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U of the Board of

 

53



--------------------------------------------------------------------------------

Governors of the Federal Reserve System as now and from time to time hereafter
in effect or for any purpose that violates the provisions of the Regulation U.
Neither the Borrower nor its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying “margin stock.”

 

Section 4.10.  ERISA.    No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

 

Section 4.11.  Ownership of Property.

 

(a) As of the Closing Date, neither the Borrower nor any Subsidiary owns any
Real Estate or leases any Real Estate with a remaining term of five years or
longer. Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its personal property material to the operation
of its business, including all such properties reflected in the most recent
audited consolidated balance sheet of the Borrower referred to in Section 4.4 or
purported to have been acquired by the Borrower or any Subsidiary after said
date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are material to the business or
operations of the Borrower and its Subsidiaries are valid and subsisting and are
in full force.

 

(b) Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise
has the right, to use, all Patents, Trademarks, service marks, trade names,
Copyrights and other intellectual property material to its business, and the use
thereof by the Borrower and its Subsidiaries does not infringe in any material
respect on the rights of any other Person.

 

(c) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.

 

Section 4.12.  Disclosure.    The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports (including
without limitation all reports that the Borrower is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in

 

54



--------------------------------------------------------------------------------

connection with the negotiation or syndication of this Agreement or any other
Loan Document or delivered hereunder or thereunder (as modified or supplemented
by any other information so furnished) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, taken as a whole, in light of the circumstances under which they were
made, not misleading; provided, that with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time such
information was prepared.

 

Section 4.13.  Labor Relations.    There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against or affecting
the Borrower or any of its Subsidiaries, and no significant unfair labor
practice, charges or grievances are pending against the Borrower or any of its
Subsidiaries, or to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority that could reasonably be expected to have a
Material Adverse Effect. All payments due from the Borrower or any of its
Subsidiaries pursuant to the provisions of any collective bargaining agreement
have been paid or accrued as a liability on the books of the Borrower or any
such Subsidiary, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.14.  Subsidiaries.    Schedule 4.14 sets forth the name of, the
ownership interest of the Borrower in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Subsidiary Loan Party, in each case as of the Closing Date.

 

Section 4.15.  Insolvency.    After giving effect to the execution and delivery
of the Related Transaction Documents, the making of the Loans under this
Agreement, and the consummation of the other Related Transactions, neither the
Borrower and its Subsidiaries taken as a whole nor any Loan Party individually
will be “insolvent,” within the meaning of such term as defined in § 101 of
Title 11 of the United States Code, as amended from time to time, or be unable
to pay its debts generally as such debts become due, or have an unreasonably
small capital to engage in any business or transaction, whether current or
contemplated.

 

Section 4.16  Representations and Warranties Relating to Accounts.    All
Eligible Accounts reported in the most recent Borrowing Base Certificate
delivered to the Administrative Agent (a) are genuine and in all respects what
they purport to be, and they are not evidenced by judgments; (b) arise out of
completed, bona fide sales of goods or rendition of services by a Loan Party in
the ordinary course of its business and in accordance with the terms and
conditions of all purchase orders, contracts or other documents relating thereto
and forming a part of the contract between such Loan Party and the Account
Debtor, (c) are for liquidated amounts maturing as stated in the duplicate
invoice covering such sale or rendition of services, copies of which have been
furnished or are available to the Administrative Agent. No Loan Party has made
an agreement with any Account Debtor of any Eligible Accounts for any deduction
therefrom, except discounts or allowances which are granted by the Loan Parties
in the ordinary course of their business for prompt payment or volume purchases
and which are reflected in the calculation of the net amount of each respective
invoice related thereto. There are no facts, events or occurrences of which any
Loan Party has knowledge which in any way impair the validity or enforceability
thereof or which will reduce the amount payable with

 

55



--------------------------------------------------------------------------------

respect to any Eligible Accounts from the face amount of the invoice and
statements delivered to the Administrative Agent with respect thereto. To the
best of knowledge of the Loan Parties, each Account Debtor had the capacity to
contract at the time any contract or other document giving rise to the Eligible
Accounts were executed and such Account Debtors are solvent. The Loan Parties
have no knowledge of any fact or circumstance which would impair the validity or
collectibility of the Eligible Accounts, and to the best of the Loan Parties’
knowledge there are no proceedings or actions which are threatened or pending
against any Account Debtor thereunder which might result in any material adverse
change in such Account Debtor’s financial condition or the collectibility of any
Eligible Account.

 

Section 4.17.  Acquisition Agreement.    As of the Closing Date, Borrower has
delivered to the Administrative Agent a complete and correct copy of the
Acquisition Agreement (including all schedules, exhibits, amendments,
supplements, modifications, assignments and all other documents delivered
pursuant thereto or in connection therewith) and all other principal Acquisition
Documents. The Acquisition Agreement complies with, and the Acquisition has been
consummated in accordance with, all laws applicable to the Loan Parties (except
to the extent the failure to comply with any laws applicable solely to the
ancillary activities of such Loan Parties would not have a Material Adverse
Effect), and to the best of each Loan Party’s knowledge, all laws applicable to
Frontstep. All requisite approvals by Governmental Authorities having
jurisdiction over Frontstep, any Loan Party and other Persons referenced therein
with respect to the transactions contemplated by the Acquisition Agreement have
been obtained, and no such approvals impose any conditions to the consummation
of the transactions contemplated by the Acquisition Agreement or to the conduct
by any Loan Party of its business thereafter. To the best of each Loan Party’s
knowledge, Frontstep’s representations or warranties in the Acquisition
Agreement are true and correct in all material respects and do not omit any fact
necessary to make the statements therein not materially misleading. Each of the
representations and warranties given by the Borrower in the Acquisition
Agreement is true and correct in all material respects.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

 

Section 5.1.  Financial Statements and Other Information.    The Borrower will
deliver to the Administrative Agent and each Lender:

 

(a)  as soon as available and in any event within 90 days after the end of each
Fiscal Year of Borrower, a copy of (i) the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such Fiscal Year and (ii) unaudited consolidating balance sheet of the
Borrower and its Subsidiaries as of the end of such Fiscal Year and the related
consolidating statement of income of the Borrower and its Subsidiaries for such
Fiscal Year, setting forth in each case in

 

56



--------------------------------------------------------------------------------

comparative form the figures for the previous Fiscal Year, all in reasonable
detail and with respect to such audited financial statements, reported on by
PricewaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing (without a “going concern” or like qualification, exception
or explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards; for purposes of the consolidating
financial statements required above, Frontstep and its Subsidiaries may be
consolidated as one Subsidiary of the Borrower; provided further that the
consolidated information required by this paragraph may be satisfied by delivery
of the Borrower’s Form 10-K for such Fiscal Year within such 90-day period;

 

(b)  as soon as available and in any event within 45 days after the end of each
Fiscal Quarter of the Borrower, an unaudited consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter and the related unaudited consolidated and consolidating statement of
income, and the related consolidated statement of cash flows, of the Borrower
and its Subsidiaries for such Fiscal Quarter and the then elapsed portion of
such Fiscal Year, setting forth in each case in comparative form the figures for
the corresponding quarter and the corresponding portion of Borrower’s previous
Fiscal Year; for purposes of the consolidating financial statements required
above, Frontstep and its Subsidiaries may be consolidated as one Subsidiary of
the Borrower; provided further that the consolidated information required by
this paragraph may be satisfied by delivery of the Borrower’s Form 10-Q for such
Fiscal Quarter within such 45-day period with respect to the first three Fiscal
Quarters;

 

(c)  concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the principal
executive officer and the principal financial officer of the Borrower;

 

(d)  within 5 Business Days of the filing thereof, copies of all registration
statements (excluding the exhibits thereto and any registration statements on
Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and all other periodic reports which the Borrower shall file with
the Securities and Exchange Commission (or any Governmental Authority substitute
therefore) or any national securities exchange;

 

(e)  within 15 days after the end of each of calendar month, or more frequently
as reasonably requested by the Administrative Agent, (i) a Borrowing Base
Certificate as of the end of the immediately preceding calendar month, setting
forth the Eligible Accounts owned by the Borrower and a categorical breakdown
(based on the definitions of Eligible Accounts) of all Eligible Accounts as of
such date and (ii) an accounts receivable aging report as of the end of the
immediately preceding calendar month; and

 

(f)  promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any

 

57



--------------------------------------------------------------------------------

Subsidiary as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request.

 

Section 5.2.  Notices of Material Events.    The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)  the occurrence of any Default or Event of Default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default in respect of any Material Indebtedness of the Borrower or
any of its Subsidiaries;

 

(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c)  the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

 

(d)  the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000; and

 

(e)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.3.  Existence; Conduct of Business.    The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, Patents,
Copyrights, Trademarks and trade names material to the conduct of its business
and will continue to engage in the same business as presently conducted or such
other businesses that are reasonably related thereto; provided, that nothing in
this Section shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3.

 

Section 5.4.  Compliance with Laws, Etc.    The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

58



--------------------------------------------------------------------------------

Section 5.5.  Payment of Obligations.    The Borrower will, and will cause each
of its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all tax liabilities
and claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except (1) where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect
or (2) with respect to any such obligations or liabilities consisting of
Indebtedness, where the aggregate principal amount of such Indebtedness is not
Material Indebtedness.

 

Section 5.6.  Books and Records.    The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities to the extent necessary to prepare the
consolidated financial statements of Borrower in conformity with GAAP.

 

Section 5.7.  Visitation, Inspection, Etc.

 

(a) The Borrower will, and will cause each of its Subsidiaries to, permit any
representative of the Administrative Agent or any Lender, to visit and inspect
its properties (including, without limitation, the Real Estate), to conduct
audits of the Collateral (including without limitation all Accounts and all
records relating thereto), to examine its books and records and to make copies
and take extracts therefrom, and to discuss its affairs, finances and accounts
with any of its officers and with its independent certified public accountants,
all at such reasonable times and as often as the Administrative Agent or any
Lender may reasonably request after reasonable prior notice to the Borrower;
provided, however, if an Event of Default has occurred and is continuing, no
prior notice shall be required. The Borrower shall be obligated to reimburse (i)
the Administrative Agent for its costs and expenses incurred in connection with
the exercise of the rights of the Administrative Agent under this Section no
more frequently than once per calendar year unless an Event of Default has
occurred and is continuing and (ii) each Lender for its costs and expenses
incurred in connection with the exercise of the rights of such Lender under this
Section at any time that an Event of Default has occurred and is continuing.

 

(b) The Borrower will, and will cause each of its Subsidiaries to, deliver to
the Lenders (x) such field audits of all Accounts of the Loan Parties as the
Required Lenders may reasonably request at any time and from time to time, such
field audits to be conducted by auditors, and in form and substance,
satisfactory to the Required Lenders, at the expense of the Borrower and no less
often than annually; and (y) such appraisals of the Real Estate and other fixed
assets of the Loan Parties as the Required Lenders may reasonably request at any
time and from time to time, such appraisals to be conducted by an appraiser, and
in form and substance, reasonably satisfactory to the Required Lenders,
conducted at the expense of the Borrower.

 

Section 5.8.  Maintenance of Properties; Insurance.    The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, (b) maintain with financially sound and
reputable insurance companies, insurance with respect to its

 

59



--------------------------------------------------------------------------------

properties and business, and the properties and business of its Subsidiaries,
against loss or damage of the kinds customarily insured against by companies in
the same or similar businesses operating in the same or similar locations, and
(c) at all times shall name Administrative Agent as additional insured on all
liability policies of the Borrower and its Subsidiaries.

 

Section 5.9.  Use of Proceeds and Letters of Credit.    The Borrower will use
the proceeds of the initial Revolving Loans and the Term A Loans to finance the
Acquisition and consummate the Refinancing, including costs and expenses
incurred in connection therewith. The Borrower will use the proceeds of all
Revolving Loans and Swingline Loans made after the Closing Date to finance
working capital and for other general corporate purposes of the Borrower and its
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X. All Letters of Credit will be used for general corporate purposes.

 

Section 5.10.  Interest Rate Protection.    As promptly as practicable, and in
any event within 60 days after the Closing Date, the Borrower will enter into,
and thereafter maintain in effect, one or more Hedging Transactions on such
terms and with such parties as shall be reasonably satisfactory to the
Administrative Agent, the effect of which shall be to fix or limit the interest
cost to the Borrower with respect to at least 50% of the Term A Loans of the
Borrower and the Subsidiaries.

 

Section 5.11.  Cash Management.    Borrower shall, and shall cause its Domestic
Subsidiaries to:

 

(a) establish and maintain all of their domestic deposit and disbursement bank
accounts with the Administrative Agent or with other Lenders that (together with
the applicable Loan Party) have executed and delivered to the Administrative
Agent Blocked Account Agreements, in form and substance reasonably acceptable to
the Administrative Agent (each, a “Blocked Account”); provided, however, that
(i) Frontstep and its Subsidiaries may maintain deposit and disbursement bank
accounts that are not Blocked Accounts at any time prior to September 30, 2003,
so long as (A) the aggregate balance maintained in such accounts does not exceed
(x) $250,000 at any time on or before April 30, 2003 and (y) $100,000
thereafter, unless the Borrower eliminates such excess within five (5) Business
Days of such occurrence and (B) the Borrower sweeps the funds in such accounts
to a Blocked Account at least monthly; (ii) the Borrower may maintain its “User
Conference Operating Account” in an account that is not a Blocked Account at any
time prior to September 30, 2003, so long as (A) the balance maintained in such
account does not exceed $250,000, unless the Borrower eliminates such excess
within five (5) Business Days of such occurrence, and (iii) the Borrower and its
Subsidiaries may maintain two bank accounts with Fleet Bank existing on the
Closing Date that are not Blocked Accounts at any time prior to April 30, 2003,
so long as (A) the aggregate balance maintained in such accounts does not exceed
$100,000 at any time, unless the Borrower eliminates such excess within five (5)
Business Days of such occurrence and (B) the Borrower sweeps the funds in such
accounts to a Blocked Account at least monthly;

 

(b) each Blocked Account shall be a cash collateral account, with all cash,
checks and other similar items of payment in such account securing payment of
the Obligations,

 

60



--------------------------------------------------------------------------------

and in which Borrower and each of its Subsidiaries shall have granted a Lien to
Administrative Agent, on behalf of itself and Lenders;

 

(c) deposit promptly, and in any event no later than the first Business Day
after the date of receipt thereof, all cash, checks, drafts or other similar
items of payment relating to or constituting payments made in respect of any and
all Accounts and other Collateral into Blocked Accounts; and

 

(d) at any time after the occurrence and during the continuance of an Event of
Default, at the request of the Required Lenders, the Borrower will, and will
cause each other Loan Party to, cause all payments constituting proceeds of
Accounts or other Collateral to be directed into lockbox accounts under
agreements in form and substance satisfactory to the Administrative Agent.

 

Section 5.12.  Additional Subsidiaries.

 

(a) In the event that, subsequent to the Closing Date, any Person becomes a
Domestic Subsidiary of the Borrower, whether pursuant to an acquisition or
otherwise, (x) the Borrower shall promptly notify the Administrative Agent and
the Lenders of the creation or acquisition of such Domestic Subsidiary and (y)
within thirty (30) days thereafter, the Borrower shall cause such Person (i) to
join the Subsidiary Guaranty Agreement and the Indemnity and Contribution
Agreement as a new Subsidiary Loan Party by executing and delivering to the
Administrative Agent a Subsidiary Guaranty Supplement and an indemnity and
Contribution Agreement Supplement, (ii) to grant Liens in favor of the
Administrative Agent in all of its personal property by joining the Security
Agreement, executing and delivering Copyright Security Agreement, Patent
Security Agreement and Trademark Security Agreement (as applicable) and to file,
or at the request of the Administrative Agent to authorize the filing of, all
such UCC financing statements or similar instruments required by the
Administrative Agent to perfect Liens in favor of the Administrative Agent and
granted under any of the Loan Documents, (iii) to grant Liens in favor of the
Administrative Agent in all fee ownership interests in Real Estate and all
leasehold interests in Real Estate for terms of five years or more pursuant to
such Real Estate Documents as the Administrative Agent shall require, (iv) if
such Domestic Subsidiary owns Capital Stock in another Person, to become a party
to a Pledge Agreement to pledge such Capital Stock, and (v) to deliver all such
other documentation (including without limitation, lien searches, legal
opinions, and certified organizational documents) and to take all such other
actions as such Domestic Subsidiary would have been required to deliver and take
pursuant to Section 3.1 if such Domestic Subsidiary had been a Loan Party on the
Closing Date. In addition, within thirty (30) days after the date such Person
becomes a Subsidiary of the Borrower, the Borrower shall, or shall cause its
Domestic Subsidiary owning such Person, to pledge all of the Capital Stock of
such Person owned by the Borrower or such Subsidiary to the Administrative Agent
as security for the Obligations by executing and delivering a supplement to the
Domestic Pledge Agreement or a new Pledge Agreement, each in form and substance
satisfactory to the Administrative Agent, and to deliver the original stock
certificates evidencing such Capital Stock to the Administrative Agent, together
with appropriate stock powers executed in blank. The foregoing provisions of
this clause (a) shall not apply to any Subsidiary that has assets of no more
than $1,000 and that has existed for less than three months.

 

61



--------------------------------------------------------------------------------

(b) In the event that, subsequent to the Closing Date, any Person becomes a
Material Foreign Subsidiary of the Borrower, whether pursuant to an acquisition
or otherwise, (x) the Borrower shall promptly notify the Administrative Agent
and the Lenders thereof and (y) no later than sixty (60) days after such Person
becomes a Material Foreign Subsidiary, or if the Administrative Agent determines
in its sole discretion that the Borrower is working in good faith, such longer
period as the Administrative Agent shall permit not to exceed sixty (60)
additional days, the Borrower shall, or shall cause its Domestic Subsidiary
owning such Person, (i) to pledge all of the Capital Stock of such Material
Foreign Subsidiary (or if the pledge of all of the voting Capital Stock of such
Material Foreign Subsidiary would result in materially adverse tax consequences,
then such pledge shall be limited to sixty-six percent (66%) of the voting
Capital Stock and one hundred percent (100%) of the non-voting Capital Stock
owned by the Borrower or any Domestic Subsidiary, as applicable) to the
Administrative Agent as security for the Obligations pursuant to a Pledge
Agreement in form and substance satisfactory to the Administrative Agent and the
Required Lenders, (ii) to deliver the original stock certificates evidencing
such pledged Capital Stock, together with appropriate stock powers executed in
blank and (iii) to deliver all such other documentation (including without
limitation, lien searches, legal opinions, landlord waivers, and certified
organizational documents) and to take all such other actions as Borrower or such
Domestic Subsidiary would have been required to deliver and take pursuant to
Section 5.14 if such Foreign Subsidiary had been a Material Foreign Subsidiary
on the Closing Date.

 

(c) The Borrower agrees that, following the delivery of any Security Documents
required to be executed and delivered by this Section 5.12, the Administrative
Agent shall have a valid and enforceable, first priority perfected Lien on the
property required to be pledged pursuant to clause (a) and (b) above, free and
clear of all Liens other than Permitted Encumbrances. All actions to be taken
pursuant to this Section 5.12 shall be at the expense of the Borrower or the
applicable Loan Party, and shall be taken to the reasonable satisfaction of the
Administrative Agent.

 

Section 5.13.  Additional Real Estate, Leased Locations.

 

(a) To the extent otherwise permitted hereunder, if any Loan Party proposes to
acquire a fee ownership, or leasehold interest for a term of 5 years or more, in
Real Estate after the Closing Date, it shall at the time of such acquisition
provide to the Administrative Agent all Real Estate Documents requested by the
Administrative Agent granting the Administrative Agent a first priority Lien on
such Real Estate, together with environmental audits, mortgage title insurance
commitment, real property survey, local counsel opinion(s) and, if required by
the Administrative Agent, supplemental casualty insurance and flood insurance,
and such other documents, instruments or agreements reasonably requested by the
Administrative Agent, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

 

(b) To the extent otherwise permitted hereunder, if any Loan Party proposes to
lease any Real Estate at which Collateral with an aggregate value of $100,000 or
more will be located, it shall first provide to the Administrative Agent a copy
of such lease and a landlord’s agreement or bailee letter, as applicable, from
the landlord of any leased property or bailee with respect to any warehouse,
processor converter facility or other location where such Collateral

 

62



--------------------------------------------------------------------------------

will be stored or located, which agreement or letter shall be reasonably
satisfactory in form and substance to the Administrative Agent.

 

Section 5.14.  Post-Closing Covenant.

 

(a) No later than 90 days after the Closing Date, the Borrower shall deliver to
the Administrative Agent landlord agreements, duly executed and delivered by the
respective landlords of the properties in Atlanta, Georgia, Tempe Arizona and
Columbus, Ohio leased by the Borrower or any of its Domestic Subsidiaries, in
form and substance reasonably satisfactory to the Administrative Agent.

 

(b) The Borrower shall, and shall cause each Domestic Subsidiary owning a
Material Foreign Subsidiary, (i) to pledge all of the Capital Stock of such
Material Foreign Subsidiary (or if the pledge of all of the voting Capital Stock
of such Material Foreign Subsidiary would result in materially adverse tax
consequences, then such pledge shall be limited to sixty-six percent (66%) of
the voting Capital Stock and one hundred percent (100%) of the non-voting
Capital Stock of such Material Foreign Subsidiary owned by the Borrower or any
Domestic Subsidiary, as applicable) to the Administrative Agent as security for
the Obligations pursuant to a Pledge Agreement in form and substance
satisfactory to the Administrative Agent and the Required Lenders, (ii) to
deliver (A) the original stock certificates evidencing such pledged Capital
Stock, together with appropriate stock powers executed in blank, (B) copies of
favorable lien search reports in all necessary or appropriate jurisdictions and
under all necessary or appropriate names, indicating that there are no prior
Liens on any of such Capital Stock, to the extent requested by the
Administrative Agent, (C) favorable written opinions from counsel to the
appropriate pledgor, addressed to the Administrative Agent and each of the
Lenders, and covering such matters relating to such pledgor, the Pledge
Agreement and the transactions contemplated therein as the Administrative Agent
shall reasonably request and (D) such other instruments, documents and
agreements as the Administrative Agent may request in connection therewith. The
foregoing covenant shall be satisfied (i) no later than 90 days after the
Closing Date with respect to the pledge of the Capital Stock of MAPICS EMEA
Support Center B.V., MAPICS France S.A.R.L., Frontstep (Canada), Inc. and
Frontstep (UK) Ltd. and (ii) no later than eight months after the Closing Date
with respect to the pledge of the Capital Stock of all other Material Foreign
Subsidiaries. No later than six months after the Closing Date, the Borrower
shall deliver a report to the Administrative Agent setting forth its Material
Foreign Subsidiaries at such time and demonstrating in reasonable detail that
its other Foreign Subsidiaries are not Material Foreign Subsidiaries.

 

(c) In accordance with Section 5.11(a), the Borrower shall deliver to the
Administrative Agent, the Blocked Account Agreements referenced in such Section.

 

(d) As soon as available after the Closing Date, but in any event no later than
April 1, 2003, the Borrower shall deliver to the Administrative Agent, a Pro
Forma Balance Sheet as of December 31, 2002, prepared by the Borrower giving pro
forma effect to the Related Transactions, based on the unaudited consolidated
and consolidating balance sheets of Borrower and its Subsidiaries and Frontstep
and its Subsidiaries, and prepared in accordance with GAAP, with only such
adjustments thereto as would be required in accordance with GAAP.

 

63



--------------------------------------------------------------------------------

(e) No later than 30 days after the Closing Date, the Borrower shall deliver to
the Administrative Agent Control Agreements from (i) all issuers of
uncertificated securities and financial assets held by any Loan Party, (ii) all
securities intermediaries with respect to all securities accounts and securities
entitlements of any Loan Party, and (iii) all futures commission agents and
clearing houses with respect to all commodities contracts and commodities
accounts held by any Loan Party.

 

(f) No later than 15 days after the Closing Date, the Borrower shall deliver to
the Administrative Agent evidence that either (i) the Indebtedness owed to
Bankers Softech has been repaid in full, the Liens in favor of Bankers Softech
have been terminated and Bankers Softech has authorized the Administrative Agent
or the Borrower to file termination statements terminating its filings against
the Borrower or any of its Subsidaries on the public record or (ii) all Liens
filed in the public record against the Borrower or any of its Subsidiaries by
Bankers Softech have been amended in a manner satisfactory to the Administrative
Agent to limit the description of the collateral covered thereby to exactly the
property leased or financed by Bankers Softech or otherwise subordinated on
terms and conditions satisfactory to the Administrative Agent.

 

(g) No later than 30 days after the Closing Date, the Borrower shall deliver to
the Administrative Agent releases of, or authorizations to file termination
statements relating to, all UCC filings and filings in the U.S. Copyright Office
and the U.S. Trademark Office, all in form and substance satisfactory to the
Administrative Agent, evidencing the termination of all filings against the
Borrower or any of its Subsidiaries by Fleet Bank, PNC Bank, any of their
predecessors, and any other Person that has a Lien of record against the
Borrower or any Subsidiary not otherwise permitted by Section 7.2.

 

(h) No later than 30 days after the Closing Date, the Borrower shall deliver to
the Administrative Agent evidence satisfactory to the Administrative Agent that
title to all Copyrights and Trademarks registered with the U.S. Copyright Office
and the U.S. Patent and Trademark Office, respectively, and all applications
related thereto, appear of record in the correct name of the appropriate Loan
Party and in the schedules to the Collateral Assignments of Copyrights and
Collateral Assignments of Trademarks delivered to the Administrative Agent; to
the extent that any amendment or modification to the Collateral Assignments of
Copyrights and Collateral Assignments of Trademarks delivered on the Closing
Date is required, the Borrower shall deliver such bring-down secretary
certificates, legal opinions and other documents and instruments as the
Administrative Agent shall require in connection therewith.

 

Section 5.15.  Further Assurances.    The Borrower will, and will cause each of
its Subsidiaries to, make, execute, endorse, acknowledge and deliver any
amendments, modifications or supplements to, and restatements of, this Agreement
and any other Loan Document, and any other agreements, instruments or documents,
and take any and all such actions, as may from time to time be reasonably
requested by the Administrative Agent to perfect and maintain the validity and
priority of the Liens granted pursuant to the Security Documents and to effect,
confirm or further assure or protect and reserve the interests, rights and
remedies of the Administrative Agent and the Lenders under this Agreement and
the other Loan Documents (including without limitation, any and all instruments
necessary or appropriate to affect the guarantee of the Obligations by all
Guarantors created or acquired after the date hereof).

 

64



--------------------------------------------------------------------------------

 

ARTICLE VI

 

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

 

Section 6.1.  Leverage Ratio.    The Borrower will maintain, at all times, a
Leverage Ratio of not greater than 1.0:1.0, to be reported on a quarterly basis
as of the last day of each Fiscal Quarter, commencing with the Fiscal Quarter
ending June 30, 2003.

 

Section 6.2.  Fixed Charge Coverage Ratio.    The Borrower will maintain, as of
the last day of each Fiscal Quarter, commencing with the Fiscal Quarter ending
June 30, 2003, a Fixed Charge Coverage Ratio of not less than 1.25:1.0.

 

Section 6.3.  Minimum Excess Availability.    The Borrower will maintain, at all
times, a minimum Excess Availability of no less than $5,000,000.

 

Section 6.4.  Minimum Cash Balance.    The Borrower and its Subsidiaries will
maintain (i) at all times, a minimum cash balance as determined on a
consolidated basis in accordance with GAAP in domestic accounts with the
Administrative Agent over which the Administrative Agent has a first priority
perfected security interest of at least $10,000,000 and (ii) at all times on or
prior to September 30, 2004, a minimum cash balance as determined on a
consolidated basis in accordance with GAAP of at least $15,000,000.

 

Section 6.5.  Minimum Consolidated Adjusted EBITDA.    The Borrower will
maintain, as of the last day of each Fiscal Quarter, commencing with the Fiscal
Quarter ending June 30, 2003, a minimum Consolidated Adjusted EBITDA of no less
than (i) $0 for the Fiscal Quarter ending June 30, 2003, (ii) $1,000,000 for the
Fiscal Quarter ending September 30, 2003 and (iii) $2,500,000 for each Fiscal
Quarter thereafter.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:

 

Section 7.1.  Indebtedness and Preferred Equity.

 

(a) The Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Indebtedness, except:

 

(i)  Indebtedness created pursuant to the Loan Documents;

 

(ii)  Indebtedness of the Borrower and its Subsidiaries existing on the date
hereof and set forth on Schedule 7.1, other Indebtedness of Frontstep and its
Subsidiaries existing on the Closing Date having a principal amount of less than
$50,000 individually

 

65



--------------------------------------------------------------------------------

and $250,000 in the aggregate, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof;

 

(iii)  Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvements or extensions, renewals, and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof; provided further,
that the aggregate principal amount of such Indebtedness does not exceed
$5,000,000 at any time outstanding;

 

(iv)  Indebtedness of the Borrower owing to any Subsidiary and of any Subsidiary
owing to the Borrower or any other Subsidiary; provided, that any such
Indebtedness that is owed to a Subsidiary that is not a Subsidiary Loan Party
shall be subject to Section 7.4;

 

(v)  Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided,
that Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not
a Subsidiary Loan Party shall be subject to Section 7.4;

 

(vi)  Indebtedness of any Person which becomes a Subsidiary after the date of
this Agreement; provided, that such Indebtedness exists at the time that such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary;

 

(vii)  Indebtedness of the Borrower consisting of a Guarantee by the Borrower of
loans to employees of the Borrower; provided, that the aggregate principal
amount of such Indebtedness shall not exceed $1,000,000 at any time outstanding;

 

(viii)  Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds and completion guaranties provided by the Borrower or any Subsidiary in
the ordinary course of business not to exceed $5,000,000 in the aggregate at any
time outstanding;

 

(ix)  Indebtedness in respect of obligations under Hedging Obligations required
under Section 5.10 or otherwise permitted by Section 7.10;

 

(x)  Indebtedness of the Borrower in respect of equity related purchase
obligations arising under its stock option plan or executive compensation plans;

 

66



--------------------------------------------------------------------------------

 

(xi)  other unsecured Indebtedness of the Borrower or its Subsidiaries in an
aggregate principal amount not to exceed (i) $2,500,000 at any time outstanding
on or before August 18, 2003 and (ii) $4,000,000 at any time outstanding
thereafter.

 

(b) Borrower will not, and will not permit any Subsidiary to, issue any
preferred stock or other preferred equity interests that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchasable by Borrower or such Subsidiary at
the option of the holder thereof, in whole or in part or (iii) is convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock or any other preferred equity interests described in this paragraph, on or
prior to, in the case of clause (i), (ii) or (iii), July 1, 2006.

 

Section 7.2.  Negative Pledge.    The Borrower will not, and will not permit any
of its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any
of its assets or property now owned or hereafter acquired, except:

 

(a) Liens created in favor of the Administrative Agent for the benefit of the
Lenders pursuant to the Loan Documents;

 

(b) Permitted Encumbrances;

 

(c) any Liens on any property or asset of the Borrower or any Subsidiary
existing on the Closing Date set forth on Schedule 7.2; provided, that (i) such
Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) with respect to the Lien in favor of Bankers Softech, such
Lien secures or relates only to an operating lease for which the aggregate
amount to be paid thereunder does not exceed $350,000;

 

(d) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset; and (iv) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;

 

(e) any Lien (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower, (ii) existing on any asset of any Person
at the time such Person is merged with or into the Borrower or any Subsidiary of
the Borrower or (iii) existing on any asset prior to the acquisition thereof by
the Borrower or any Subsidiary of the Borrower; provided, that any such Lien was
not created in the contemplation of any of the foregoing and any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary or the date of such merger or the date of such acquisition;
and

 

(f) extensions, renewals, or replacements of any Lien referred to in paragraphs
(a) through (e) of this Section; provided, that the principal amount of the

 

67



--------------------------------------------------------------------------------

Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.

 

Section 7.3.  Fundamental Changes.

 

(a)  The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the Capital Stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided,
however, that (i) any Subsidiary may merge or consolidate with, or sell, lease,
transfer or otherwise dispose of all or substantially all of its assets or the
Capital Stock of any of its Subsidiaries to, (A) the Borrower so long as, in the
case of a merger, the Borrower is the surviving Person and (B) any other Person
so long as after giving effect thereto, no Event of Default has occurred and the
surviving Person is or becomes a Subsidiary Loan Party, (ii) any Subsidiary that
is not a Loan Party may merge or consolidate with, or sell, lease, transfer or
otherwise dispose of all or substantially all of its assets or the Capital Stock
of any of its Subsidiaries to any other Subsidiary that is not a Loan Party so
long as the surviving Person has complied with the applicable requirements of
Section 5.12, if any, (iii) any Subsidiary (other than a Subsidiary Loan Party
or a Material Foreign Subsidiary if any portion of its Capital Stock has been
pledged to the Administrative Agent) may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (iv) the Borrower and its Subsidiaries may consummate the sales contemplated
under Section 2.13(c)(iii)(A) and (B).

 

(b)  The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.

 

Section 7.4.  Investments, Loans, Etc.    The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly-owned Subsidiary prior to
such merger), any Capital Stock of any Person, evidence of indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person (all of the foregoing being collectively called
“Investments”), or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person that constitute a business unit,
or create or form any Subsidiary, except:

 

(a)  Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Subsidiaries);

 

(b)  Permitted Investments subject to Control Agreements in favor of the
Administrative Agent for the benefit of the Lenders or otherwise subject to a
first priority perfected security interest in favor of the Administrative Agent
for the benefit of the Lenders;

 

68



--------------------------------------------------------------------------------

 

(c) Guarantees constituting Indebtedness permitted by Section 7.1; provided,
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Subsidiary Loan Parties that is Guaranteed by any Loan Party shall be subject to
the limitation set forth in clause (d) hereof;

 

(d) Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary to the Borrower or in or to another Subsidiary; provided, that (i)
any Capital Stock of any Subsidiary held by any Loan Party shall be pledged
pursuant to a Pledge Agreement (subject, in the case of any Foreign Subsidiary,
to the limitations set forth in Section 5.12(b)) and (ii) the aggregate amount
of Investments by Loan Parties in or to, and Guarantees by Loan Parties of
Indebtedness of any Subsidiary that is not a Subsidiary Loan Party (including
all such Investments and Guarantees existing on the Closing Date) shall not
exceed $5,000,000 at any time outstanding;

 

(e) loans or advances to employees, officers or directors of the Borrower or any
Subsidiary in the ordinary course of business and otherwise not to exceed
$100,000;

 

(f) Hedging Transactions permitted by Section 7.10;

 

(g) the Acquisition;

 

(h) Investments consisting of promissory notes received as proceeds of asset
dispositions permitted by Section 7.6;

 

(i) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

(j) any prepaid royalties or advanced commissions paid by the Borrower or any
Subsidiary to any Person; and

 

(k) other Investments which in the aggregate do not exceed $2,000,000 in the
aggregate at any time outstanding.

 

Section 7.5.  Restricted Payments.    The Borrower will not, and will not permit
its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its Capital Stock, or make any payment
on account of, or set apart assets for a sinking or other analogous fund for,
the purchase, redemption, retirement, defeasance or other acquisition of, any
shares of its Capital Stock or Indebtedness subordinated to the Obligations of
the Borrower or any Guarantee thereof or any options, warrants, or other rights
to purchase such Capital Stock or such Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for (i) dividends payable by
the Borrower solely in shares of any class of its common stock, (ii) Restricted
Payments made by any Subsidiary to the Borrower or to another Subsidiary Loan
Party, (iii) Restricted Payments made by any Foreign Subsidiary to any Material
Foreign Subsidiary, and by any Subsidiary that is not a Material Foreign
Subsidiary to another Subsidiary that is not a Material Foreign Subsidiary, (iv)
Restricted Payments with respect to Indebtedness subordinated to the Obligations
in a manner approved by the Required Lenders, to

 

69



--------------------------------------------------------------------------------

 

the extent permitted by the subordination provisions applicable thereto, and (v)
cash dividends paid on, and cash redemptions or repurchases of, the common stock
of the Borrower in an aggregate amount not to exceed $2,000,000 during any
Fiscal Year (excluding any repurchase made from employees of the Borrower
related to the Borrower’s stock option plan or executive compensation plan), so
long as no Default or Event of Default has occurred and is continuing. Nothing
in this Section 7.5, nor anything else contained in this Agreement or any other
Loan Documents shall prohibit payment of amounts (whether in cash, stock or
other property) required to be paid by the Borrower under Section 2.9 of the
Agreement and Plan of Merger dated March 1, 2000, by and among the Borrower,
Athens Merger Corp., Ames Associates, Inc., RM Systems, Inc., Robert Raney,
Richard Castellot, James Mitchell and Richard Ames; provided, however, the
amount of cash payments paid by the Borrower after the date hereof shall not
exceed $700,000 in the aggregate.

 

Section 7.6.  Sale of Assets.    The Borrower will not, and will not permit any
of its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of, any of its assets, business or property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Capital Stock to any Person other than the Borrower or a
Subsidiary Loan Party (or to qualify directors if required by applicable law),
except as permitted in Section 7.3 and except for the following:

 

(a) the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business;

 

(b) the sale of inventory and Permitted Investments in the ordinary course of
business;

 

(c) so long as no Default or Event of Default exists or would result therefrom
sales of assets the proceeds of which are invested into the businesses of the
Borrower and its Subsidiaries within 180 days after such assets are sold; and

 

(d) so long as no Default or Event of Default exists or would result therefrom
and so long as the Borrower or a Subsidiary receives fair and reasonable
consideration in cash for any such sale or other disposition, the sale or other
disposition of such assets in an aggregate amount not to exceed $500,000 in any
Fiscal Year.

 

In connection with any asset disposition permitted under this Section 7.6, the
Administrative Agent is authorized to, and agrees to, execute, upon the
Borrower’s request and at the Borrower’s sole cost and expense, such documents
and instruments of release as the Borrower may reasonably request to evidence
the release and termination of (a) any security interest or other lien of the
Administrative Agent created pursuant to any of the Loan Documents in the assets
that are the subject of such disposition and (b) the Guaranty with respect to
any Subsidiary Loan Party, the capital stock of which is the subject of such
disposition.

 

Section 7.7.  Transactions with Affiliates.    The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any

 

70



--------------------------------------------------------------------------------

 

other transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among the Borrower and
any Subsidiary Loan Party not involving any other Affiliates and (c) any
Restricted Payment permitted by Section 7.5.

 

Section 7.8.  Restrictive Agreements.    The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon (a)
the ability of the Borrower or any Subsidiary to create, incur or permit any
Lien upon any of its assets or properties, whether now owned or hereafter
acquired, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Capital Stock, to make or repay loans or
advances to the Borrower or any other Subsidiary, to Guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or by
this Agreement or any other Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness and (iv) clause (a) shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof.

 

Section 7.9.  Sale and Leaseback Transactions.    The Borrower will not, and
will not permit any of the Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

 

Section 7.10.  Hedging Transactions.    The Borrower will not, and will not
permit any of the Subsidiaries to, enter into any Hedging Transaction, other
than (a) Hedging Transactions required by Section 5.10 and (b) Hedging
Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities. Solely for the avoidance
of doubt, the Borrower acknowledges that a Hedging Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any Capital Stock or any Indebtedness or (ii)
as a result of changes in the market value of any Capital Stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.

 

Section 7.11.  Amendment to Material Documents.    The Borrower will not, and
will not permit any of its Subsidiaries to, amend, modify or waive any of its
rights in a manner materially adverse to the Lenders under (a) its certificate
of incorporation, bylaws or other

 

71



--------------------------------------------------------------------------------

 

organizational documents, or (b) the Foothill Warrant or any other warrant
issued by the Borrower or any of its Subsidiaires.

 

Section 7.12.  Accounting Changes.    The Borrower will not, and will not permit
any of its Subsidiaries to, make any significant change in accounting treatment
or reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any of its Subsidiaries, except to change the fiscal year of
a Subsidiary to conform its fiscal year to that of the Borrower.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.1.  Events of Default.    If any of the following events (each an
“Event of Default”) shall occur:

 

(a)  the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

 

(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) days; or

 

(c)  any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of any Loan Party pursuant
to or in connection with this Agreement or any other Loan Document shall prove
to be incorrect in any material respect when made or deemed made or submitted;
or

 

(d)  the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.2(a), 5.3 (with respect to the Borrower’s existence) or
Articles VI or VII; or

 

(e)  any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any Responsible Officer of the
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or

 

(f)  the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of, or premium or interest on,
any Material Indebtedness that is outstanding, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and

 

72



--------------------------------------------------------------------------------

 

such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing or governing such Indebtedness; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to such Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or permit the acceleration of, the
maturity of such Indebtedness; or any such Indebtedness shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or any offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof;

 

(g) the Borrower or any Subsidiary (other than a Non-Material Subsidiary) shall
(i) commence a voluntary case or other proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a custodian, trustee, receiver, liquidator or other
similar official of it or any substantial part of its property, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section, (iii) apply for
or consent to the appointment of a custodian, trustee, receiver, liquidator or
other similar official for the Borrower or any such Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary (other than a Non-Material Subsidiary)
or its debts, or any substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or (ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for the Borrower or any Subsidiary (other than a Non-Material
Subsidiary) or for a substantial part of its assets, and in any such case, such
proceeding or petition shall remain undismissed for a period of 60 days or an
order or decree approving or ordering any of the foregoing shall be entered; or

 

(i) the Borrower or any Subsidiary (other than a Non-Material Subsidiary) shall
become unable to pay, shall admit in writing its inability to pay, or shall fail
to pay, its debts as they become due; or

 

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $1,000,000; or

 

(k) any judgment or order for the payment of money in excess of $1,000,000 in
the aggregate, to the extent not covered by a third-party insurance carrier that
has acknowledged coverage, shall be rendered against the Borrower or any
Subsidiary (other than a Non-Material Subsidiary), and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be a period of 30 consecutive

 

73



--------------------------------------------------------------------------------

 

days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

 

(l) any non-monetary judgment or order shall be rendered against the Borrower or
any (other than a Non-Material Subsidiary) Subsidiary that could reasonably be
expected to have a Material Adverse Effect, and there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

(m) a Change in Control shall occur or exist; or

 

(n) except as a result of any asset disposition or other transaction expressly
permitted by this Agreement, the Borrower shall own less than the percentage of
the Capital Stock of any Guarantor that is its direct Subsidiary that the
Borrower owns on or acquires after the Closing Date, or any Guarantor shall own
less than the percentage of the Capital Stock of any other Guarantor that is its
direct Subsidiary that such Guarantor owns on or acquires after the Closing
Date; or

 

(o) any material provision of any Subsidiary Guaranty Agreement or any Security
Document shall for any reason cease to be valid and binding on, or enforceable
against, any Loan Party, or any Loan Party shall so state in writing, or any
Loan Party shall seek to terminate its Subsidiary Guaranty Agreement or any
Security Document; or

 

(p) the Administrative Agent shall cease for any reason (other than failure to
take action required on its part) to have a perfected, first priority Lien in
and on any portion of the Collateral deemed material by the Administrative
Agent; or

 

(q) any “Event of Default” as defined in any Loan Document has occurred and is
continuing;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times: (i)
terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; and that, if an Event
of Default specified in either clause (g) or (h) with respect to the Borrower
shall occur, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon, and all
fees, and all other Obligations shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.

 

Section 8.2.  Application of Proceeds from Collateral.    Notwithstanding any
other provisions of this Agreement, after the occurrence and during the
continuance of an Event

 

74



--------------------------------------------------------------------------------

of Default, all amounts collected or received (including by way of set-off) by
the Administrative Agent or any Lender on account of amounts outstanding under
any of the Loan Documents or in respect of the Collateral shall be paid over or
delivered as follows: first, to the fees, indemnities and reimbursable expenses
of the Administrative Agent, the Swingline Lender and the Issuing Bank then due
and payable pursuant to any of the Credit Documents, until the same shall have
been paid in full, allocated pro rata in accordance with the respective unpaid
fees, indemnities and expenses; second, to the reimbursable expenses, if any, of
the Lenders then due and payable pursuant to any of the Credit Documents, until
the same shall have been paid in full, allocated pro rata among the Lenders
based on their respective pro rata shares of the unpaid expenses; third, to
accrued and unpaid interest and fees due and payable to the Lenders under the
terms of this Agreement, until the same shall have been paid in full, allocated
pro rata among the Lenders based on their respective pro rata shares of such
unpaid interest and fees; fourth, to the aggregate outstanding principal amount
of the Loans, the LC Exposure and the Net Mark-to-Market Exposure of Hedging
Obligations incurred in connection with this Agreement, until the same shall
have been paid in full, allocated pro rata among the Lenders and those
Affiliates of Lenders that hold Net Mark-to-Market Exposure based on their
respective pro rata shares of the aggregate amount of such Loans, LC Exposure
and Net Mark-to-Market Exposure; provided, however, that all amounts allocated
to the contingent LC Exposure pursuant to clause fourth shall be distributed to
the Administrative Agent, rather than to any Lenders, and held by the
Administrative Agent in an account in the name of the Administrative Agent for
the benefit of the Issuing Bank and the Lenders as cash collateral for such
contingent LC Exposure, such account to be administered in accordance with
Section 2.23(g).

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.1.  Appointment of Administrative Agent.

 

(a)  Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent or attorney-in-fact and the Related Parties of
the Administrative Agent, any such sub-agent and any such attorney-in-fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

(b)  The Issuing Bank shall act on behalf of the Lenders with Revolving
Commitments with respect to any Letters of Credit issued by it and the documents
associated

 

75



--------------------------------------------------------------------------------

therewith until such time and except for so long as the Administrative Agent may
agree at the request of the Required Revolving Lenders to act for the Issuing
Bank with respect thereto; provided, that the Issuing Bank shall have all the
benefits and immunities (i) provided to the Administrative Agent in this Article
IX with respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article IX included the Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to the Issuing
Bank.

 

Section 9.2.  Nature of Duties of Administrative Agent.    The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

 

Section 9.3.  Lack of Reliance on the Administrative Agent.    Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and

 

76



--------------------------------------------------------------------------------

decision to enter into this Agreement. Each of the Lenders, the Swingline Lender
and the Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking of any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

 

Section 9.4.  Certain Rights of the Administrative Agent.    If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

 

Section 9.5.  Reliance by Administrative Agent.    The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed, sent or
made by the proper Person. The Administrative Agent may also rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of such counsel, accountants or experts.

 

Section 9.6.  The Administrative Agent in its Individual Capacity.    The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

 

Section 9.7.  Successor Administrative Agent.

 

(a)  The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of

 

77



--------------------------------------------------------------------------------

the United States of America or any state thereof or a bank which maintains an
office in the United States, having a combined capital and surplus of at least
$500,000,000.

 

(b)  Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

Section 9.8.  Authorization to Execute other Loan Documents.    Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents other than this Agreement, including without limitation all
Security Documents.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1.  Notices.

 

(a)  Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower:

 

MAPICS, Inc.

   

1000 Windward Concourse Parkway, Suite 100

   

Alpharetta, Georgia 30005

   

Attention: Chief Financial Officer

   

Telephone Number: (678) 319-8359

   

Telecopy Number: (678) 319-8445

with a copy to:

 

MAPICS, Inc.

   

1000 Windward Concourse Parkway, Suite 100

   

Alpharetta, Georgia 30005

 

78



--------------------------------------------------------------------------------

 

   

Attention: General Counsel

   

Telephone Number: (678) 319-8487

   

Telecopy Number: (678) 319-8949

To the Administrative Agent:

 

SunTrust Bank

   

303 Peachtree Street, N. E.

   

Atlanta, Georgia 30308

   

Attention: Brian Peters, Managing Director

   

Telephone Number: (404) 827-6118

   

Telecopy Number: (404) 588-8833

With a copy to:

 

SunTrust Bank

   

Agency Services

   

303 Peachtree Street, N. E./ 25th Floor

   

Atlanta, Georgia 30308

   

xAttention: Ms. Hope Williams

   

Telecopy Number: (404) 658-4906

   

and

   

King & Spalding

   

x191 Peachtree Street, N.E.

   

Atlanta, Georgia 30303

   

Attention: Carolyn Z. Alford

   

Telecopy Number: (404) 572-5100

To the Issuing Bank:

 

SunTrust Bank

   

25 Park Place, N. E./Mail Code 3706

   

Atlanta, Georgia 30303

   

Attention: Michael E. Sullivan

   

Telecopy Number: (404) 588-8129

To the Swingline Lender:

 

SunTrust Bank

   

Agency Services

   

303 Peachtree Street, N.E./25th Floor

   

Atlanta, Georgia 30308

   

Attention: Ms. Hope Williams

   

Telecopy Number: (404) 658-4906

To any other Lender:

 

the address set forth on Annex I, or the most recent Assignment and Acceptance
Agreement executed by such Lender and delivered to the Administrative Agent and
the Borrower

 

 

79



--------------------------------------------------------------------------------

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Bank shall not be effective until
actually received by such Person at its address specified in this Section 10.1.

 

(b) Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.

 

Section 10.2.  Waiver; Amendments.

 

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.

 

(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the

 

80



--------------------------------------------------------------------------------

 

Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, (excluding, in each case, any of the foregoing
changes with respect to Section 2.13) without the written consent of each Lender
affected thereby, (iv) change Section 2.22 (b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders which are required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; (vi) release any guarantor or limit the
liability of any such guarantor under any guaranty agreement, without the
written consent of each Lender; (vii) release all or substantially all
Collateral securing any of the Obligations, without the written consent of each
Lender; provided, further, that the definitions of “Borrowing Base” and
“Required Revolving Lenders” may only be amended if in writing and signed by the
Required Revolving Lenders and the Borrower (without any requirement that the
Required Lenders sign such amendment); provided further, that no such agreement
shall amend, modify or otherwise affect the rights, duties or obligations of the
Administrative Agent, the Swingline Bank or the Issuing Bank without the prior
written consent of such Person.

 

Section 10.3.  Expenses; Indemnification.

 

(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
but excluding any expenses incurred solely in connection with the purchase of
any assignment or participation by a Lender, (ii) all reasonable out-of-pocket
expenses actually incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket costs and expenses (including,
without limitation, the reasonable fees, charges and disbursements of outside
counsel) actually incurred by the Administrative Agent, the Issuing Bank or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or any Letters of Credit issued hereunder,
including all such out-of-pocket expenses actually incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing (each, an
“Indemnitee”) against, and hold each of them harmless from, any and all costs,
losses, liabilities, claims, damages and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, which may be
actually incurred by or asserted against any Indemnitee arising out of,

 

81



--------------------------------------------------------------------------------

 

in connection with or as a result of (i) the execution or delivery of this
Agreement or any other agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of any of the transactions contemplated hereby, (ii) any Loan
or Letter of Credit or any actual or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned by the Borrower or any Subsidiary or any Environmental Liability related
in any way to the Borrower or any Subsidiary or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided, that the Borrower shall not be
obligated to indemnify any Indemnitee for any of the foregoing arising out of
such Indemnitee’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final and nonappealable judgment.

 

(c) The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

 

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, an amount equal to the unpaid amount multiplied by such Lender’s Pro Rata
Share of all Commitments and the Term A Loan (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

 

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit or the use of proceeds
thereof.

 

(f) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

Section 10.4.  Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder

 

82



--------------------------------------------------------------------------------

 

without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that (i) except
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Revolving Commitment or the
Term A Loan of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $2,500,000, unless
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably delayed), (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among the Revolving
Commitments (and related Revolving Credit Exposure) and the Term A Loans on a
non-pro rata basis, and (iii) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $1,000, and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. Upon (i) the execution and delivery of the
Assignment and Acceptance by the assigning Lender and assignee Lender, (ii)
acceptance and recording thereof by the Administrative Agent pursuant to
paragraph (c) of this Section, (iii) consent thereof from the Borrower to the
extent required pursuant to this clause (b) and (iv) if such assignee Lender is
a Foreign Lender, compliance by such Person with Section 2.21(e), from and after
the effective date specified in each Assignment and Acceptance, the Eligible
Assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement, and in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.3. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section. If the consent of
the Borrower to an assignment or to an Eligible Assignee is required hereunder
(other than a consent to an

 

83



--------------------------------------------------------------------------------

assignment reasonably if at the time of the assignment, the assignee would be
entitled to be reimbursement for taxes pursuant to Section 2.21

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.

 

(d) Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent, the Swingline Bank or the Issuing Bank sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Swingline Bank, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
with respect to the following to the extent affecting such Participant: (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
date fixed for any payment of any principal of, or interest on, any Loan or LC
Disbursement or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.22(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; (vi) release any guarantor or limit the
liability of any such guarantor under any guaranty agreement without the written
consent of each Lender except to the extent such release is expressly provided
under the terms of the Guaranty Agreement; or (vii) release all or substantially
all Collateral securing any of the Obligations. Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.19, 2.20, and 2.21 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as

 

84



--------------------------------------------------------------------------------

 

though it were a Lender, provided such Participant agrees to be subject to
Section 10.7 as though it were a Lender.

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.19 and Section 2.21 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.21 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.21(e) as though it were a Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

Section 10.5.  Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of Georgia.

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the Northern District of Georgia, and of any state court of the State
of Georgia located in Fulton County and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Georgia state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

 

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

85



--------------------------------------------------------------------------------

 

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

 

Section 10.6.  WAIVER OF JURY TRIAL.    EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING AMONG THE PARTIES HERETO DIRECTLY OR INDIRECTLY
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.7.  Right of Setoff.    In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application. Each
Lender and the Issuing Bank agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or Issuing Bank.

 

Section 10.8.  Counterparts; Integration.    This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent constitute
the entire agreement among the parties hereto and thereto regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.

 

86



--------------------------------------------------------------------------------

 

Section 10.9.  Survival.    All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.19, 2.20, 2.21, and 10.3 and Article
IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof, with
respect to any matters that arose prior to the date of termination of this
Agreement. All representations and warranties made herein, in the certificates,
reports, notices, and other documents delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the other Loan
Documents, and the making of the Loans and the issuance of the Letters of
Credit.

 

Section 10.10.  Severability.    Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 10.11.  Confidentiality.    Each of the Administrative Agent, the
Issuing Bank and each Lender agrees to take normal and reasonable precautions to
maintain the confidentiality of any Projections and other information designated
in writing as confidential and provided to it by the Borrower or any Subsidiary,
except that such information may be disclosed (i) to any Related Party of the
Administrative Agent, the Issuing Bank or any such Lender, including without
limitation accountants, legal counsel and other advisors, to the extent that
such Persons need such information in connection with their services related to
this Agreement, (ii) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority, (iv) to the extent that such information becomes
publicly available other than as a result of a breach of this Section, or which
becomes available to the Administrative Agent, the Issuing Bank, any Lender or
any Related Party of any of the foregoing on a non-confidential basis from a
source other than the Borrower, (v) in connection with the exercise of any
remedy hereunder or any suit, action or proceeding relating to this Agreement or
the enforcement of rights hereunder, and (ix) subject to provisions
substantially similar to this Section 10.11, to any actual or prospective
assignee or Participant, or (vi) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.

 

87



--------------------------------------------------------------------------------

 

Section 10.12.  Interest Rate Limitation.    Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment, shall have been received by such Lender.

 

Section 10.13.  Waiver of Effect of Corporate Seal.    The Borrower represents
and warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
requirement of law or regulation, agrees that this Agreement is delivered by
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.

 

(remainder of page left intentionally blank)

 

 

88



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MAPICS, INC.

By:

 

/s/    MICHAEL J. CASEY

--------------------------------------------------------------------------------

   

Name:     Michael J. Casey

Title:    Chief Financial Officer

 

 

SUNTRUST BANK, as Administrative Agent, as Issuing Bank, as Swingline Lender and
as a Lender

By:

 

/s/    BRIAN A. PETERS

--------------------------------------------------------------------------------

   

Brian A. Peters

Managing Director

 

 

 

 





 



--------------------------------------------------------------------------------

 

KEY CORPORATE CAPITAL INC.

By:

 

/s/    JEFF KALINOWSKI

--------------------------------------------------------------------------------

   

Name:    Jeff Kalinowski

Title:    Vice President

 

 

FIFTH THIRD BANK

By:

 

/s/    DAVID R. COCHRAN

--------------------------------------------------------------------------------

   

Name:    David R. Cochran

Title:    Vice President

 

 

 

[SIGNATURE PAGE TO

REVOLVING CREDIT AND TERM LOAN AGREEMENT]

 



--------------------------------------------------------------------------------

 

Annex I

 

COMMITMENTS AND ADDRESSES FOR NOTICES

 

Lender

--------------------------------------------------------------------------------

 

Revolving

Commitment

--------------------------------------------------------------------------------

 

Term A

Loan Commitment

--------------------------------------------------------------------------------

 

Address

--------------------------------------------------------------------------------

SunTrust Bank

 

$7,500,000                

 

$7,500,000                

 

See Section 10.1

Key Corporate
Capital Inc.

 

$3,750,000                

 

$3,750,000                

   

Fifth Third Bank

 

$3,750,000                

 

$3,750,000                

   

 

 

 

 



--------------------------------------------------------------------------------

 

Schedule I

 

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

Pricing

Level

--------------------------------------------------------------------------------

 

Leverage
Ratio

--------------------------------------------------------------------------------

  

Applicable
Margin for
Eurodollar
Loans

--------------------------------------------------------------------------------

 

Applicable
Margin for
Base Rate
Loans

--------------------------------------------------------------------------------

I

 

Less than
0.25:1.00

  

2.50% per
annum

 

1.00% per
annum

--------------------------------------------------------------------------------

II

 

Greater than
or equal to
0.25:1.00 but
less than
0.75:1.00

  

2.75% per
annum

 

1.25% per
annum

--------------------------------------------------------------------------------

III

 

Greater than
or equal to
0.75:1.0

  

3.00% per
annum

 

1.50% per
annum

--------------------------------------------------------------------------------

 

Schedule I-2



--------------------------------------------------------------------------------

 

SCHEDULE 4.5

 

ENVIRONMENTAL MATTERS



--------------------------------------------------------------------------------

 

SCHEDULE 4.14

 

SUBSIDIARIES



--------------------------------------------------------------------------------

 

SCHEDULE 7.1

 

OUTSTANDING INDEBTEDNESS



--------------------------------------------------------------------------------

 

SCHEDULE 7.2

 

EXISTING LIENS

 



--------------------------------------------------------------------------------

 

SCHEDULE 7.4

 

EXISTING INVESTMENTS